Exhibit 10.1

EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), effective as of
July 11, 2015 (the “Amendment Effective Date”), by and among Aleris
International, Inc., a Delaware corporation (together with its successors and
assigns, the “Company”), for purposes of Sections 2(c), 10, 11(i)(ii) and
11(i)(iii) only, Aleris Corporation, a Delaware corporation formerly known as
Aleris Holding Company (together with its successors and assigns, the “Parent”),
and Sean Stack (the “Executive”).
WHEREAS, the parties previously entered into an employment agreement, dated as
of June 1, 2010, which was effective and binding on the parties as of the
Effective Date (as defined in Section 3), and which was subsequently amended by
that certain letter agreement dated April 5, 2011, and by Amendment 2 to such
employment agreement (collectively, the “Prior Agreement”);
WHEREAS, the parties wish to amend and restate the Prior Agreement in its
entirety as set forth herein;
WHEREAS, the Company desires to continue to employ the Executive as its Chief
Executive Officer, on the terms and conditions set forth herein; and
WHEREAS, the Executive desires to accept such continued employment with the
Company, subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Executive and the Company (the
“Parties”) agree as follows:
1.Employment, Duties and Agreements.
(a)Employment Duties. During the Employment Period (as defined in Section 3) for
periods following the Amendment Effective Date, the Company hereby agrees to
employ the Executive as its Chief Executive Officer, and the Executive hereby
agrees to be employed in such position and agrees to serve the Company in such
capacity upon the terms and conditions set out in this Agreement. In his
capacity as Chief Executive Officer of the Company, the Executive shall report
directly to the Board of Directors of the Company (the “Board”), and shall have
such duties, responsibilities and authority as are consistent with the
Executive’s position and as may be assigned by the Board from time to time,
which shall, without limiting the authority of the Board, include the direct
charge of and general supervision over the business and affairs of the Company.
During the Employment Period for periods following the Amendment Effective Date,
the Executive shall serve as a member of the Board and shall serve as a member
of the Board of Directors of Parent (the “Parent Board”). The Executive shall
serve during the Employment Period, without additional compensation, in such
additional offices in the subsidiaries of the Company (consistent with the
Executive’s position as Chief Executive Officer of the Company) and as member of
any committee of the Board, the Parent Board or of the board of directors of any
of the Company’s subsidiaries, in each case as reasonably requested



--------------------------------------------------------------------------------




by the Company from time to time. During the Employment Period, the Executive
shall be subject to, and shall act in accordance with, all instructions and
directions and all applicable policies and rules of the Board that are
reasonable and customary for a person serving as a chief executive officer of
enterprises comparable to the Company and the Parent.
(b)Full-Time Service and Other Activities. During the Employment Period,
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive shall devote his full working time, energy and attention
to the performance of his duties and responsibilities hereunder and shall
faithfully and diligently endeavor to promote the business and best interests of
the Company. During the Employment Period, the Executive may not, without the
prior written consent of the Company, directly or indirectly, operate,
participate in the management, operations or control of, or act as an executive,
officer, consultant, agent or representative of, any type of business or service
(other than as an executive of the Company). It shall not, however, be a
violation of the foregoing provisions of this Section 1(b) for the Executive to
(i) subject to the approval of the Board, serve as a member of the board of
directors or as a member of an advisory board of a noncompeting company, (ii)
subject to the approval of the Board, serve as an officer or director or
otherwise participate in non-profit, educational, welfare, social, religious and
civic organizations or (iii) manage his personal, financial and legal affairs,
so long as any such activities in (i), (ii) or (iii) do not interfere with the
performance of his duties and responsibilities to the Company as provided
hereunder.
(c)Location. In connection with the Executive’s employment by the Company under
this Agreement, the Executive shall be based at the principal executive offices
of the Company, currently located in Beachwood, Ohio, except for such travel as
the performance of the Executive’s duties in the business of the Company may
require.
2.Compensation.
(a)    Base Salary. As compensation for the agreements made by the Executive
herein and the performance by the Executive of his obligations hereunder, during
the Employment Period, the Company shall pay the Executive, pursuant to the
Company’s normal and customary payroll procedures, a base salary (the “Base
Salary”) which, for periods following the Amendment Effective Date, shall be at
the rate of $875,000 per annum. During the Employment Period, the Base Salary
will be reviewed annually and is subject to adjustment at the discretion of the
Board, but in no event shall the Company, following the Amendment Effective
Date, pay the Executive a Base Salary less than that set forth above unless such
reduction is part of, and consistent with, a cost-cutting measure affecting
senior management of the Company generally.
(b)    Annual Bonus. In addition to the Base Salary, for each calendar year that
ends during the Employment Period, the Executive shall be eligible to receive an
annual performance-based bonus award payment (the “Annual Bonus”) determined in
accordance with the terms and conditions set forth in the Company’s annual bonus
plan for that year, with a target Annual Bonus of 120% of Base Salary for
periods beginning on and after Amendment Effective Date and 85% of Base Salary
for the period beginning on January 1, 2015 and ending on the date immediately
prior to the Amendment Effective Date (“Target Bonus”), up to a maximum of 200%
of Base Salary for periods beginning on and after Amendment Effective Date and a

2



--------------------------------------------------------------------------------




maximum of 170% of Base Salary for the period beginning on January 1, 2015 and
ending on the date immediately prior to the Amendment Effective Date. For the
avoidance of doubt, in the transition year of 2015, the targets and maximums of
the preceding sentence shall be applied pro rata to the actual Base Salary
payable for the applicable portion of the year. The Target Bonus percentage
shall be reviewed at least annually by the Board and is subject to adjustment at
the discretion of the Board, but may in no event be less than as described in
the previous sentence. The Executive shall be paid Annual Bonus amounts, if any,
in cash at the same time as the other senior executives of the Company are paid
corresponding annual performance bonus amounts, but in no event later than two
and one-half (2-1/2) months following the calendar year with respect to which
the Annual Bonus is earned, provided that he is employed hereunder as of the
date such amount is paid, or due to be paid, except as otherwise provided in
Section 5 below. If at any time during the Employment Period, the Board decides
to continue, or implement, a bonus program that operates on a quarterly, rather
than an annual basis, such quarterly bonus program will be administered in a
manner consistent with the terms of this Section 2(b). Notwithstanding anything
to the contrary contained herein and without limiting any other rights and
remedies of the Company, if the Executive has engaged in fraud or other
misconduct that contributes to any adverse financial restatements or material
loss, the Company may require repayment by the Executive of any Annual Bonus
that has already been paid (whether paid in cash or bonus stock), but only to
the extent that the original payment exceeded the lower amount that would have
been paid as such Annual Bonus based on results that reflected such restated
financials and/or material loss.
(c)    Equity Matters.
(i)The 2010 and 2014 Equity Awards. On the Effective Date, Parent granted the
Executive (i) an option (the “2010 Option”) to purchase 275,806 (as adjusted)
shares of common stock, par value $0.01 per share, of Parent (the “Shares”)
under Parent’s 2010 Equity Incentive Plan, as amended from time to time (the
“LTIP”) on the terms and conditions set forth in the award agreement between
Executive and Parent, dated as of June 1, 2010, as amended, and (ii) 25,904
restricted stock units (the “2010 RSUs”) under the LTIP on the terms and
conditions set forth in the award agreement between Executive and Parent, dated
as of June 1, 2010, as amended. In addition, on the Effective Date, Parent sold
to the Executive, and the Executive purchased, Shares on the terms and
conditions set forth in, and in a number determined under, the Subscription
Agreement between the Parties. On January 21, 2014, Parent granted the Executive
(i) an option (the “2014 Option”) to purchase 101,300 Shares under the LTIP on
the terms and conditions set forth in the award agreement between Executive and
Parent, dated as of January 21, 2014, and (ii) 27,300 restricted stock units
(the “2014 RSUs”) under the LTIP on the terms and conditions set forth in the
award agreement between Executive and Parent, dated as of January 21, 2014.
(ii)2015 Option Grant. On or about October 15, 2015, the Executive will be
granted an option grant covering 193,000 Shares at an exercise price of $23.70
per Share (the “2015 Option”) (or, if different, an exercise price equal to the
“Fair Market Value” as of the date of grant (within the meaning of the LTIP)).
The 2015 Option will be granted under the LTIP, and will be subject to the terms
and conditions of the LTIP and an award agreement in the form attached hereto as
Exhibit A.

3



--------------------------------------------------------------------------------




(iii)2015 RSU Grant. On or about October 15, 2015, the Executive will be granted
RSUs covering 41,000 Shares (the “2015 RSUs”). The 2015 RSUs will be granted
under the LTIP, and will be subject to the terms and conditions of the LTIP and
an award agreement in the form attached hereto as Exhibit B.
(i)    Definition of Initial Investors. The terms “Initial Investors” and
“Initial Investors and their affiliates” as used in the LTIP and in all equity
awards heretofore and hereafter granted to Executive under the LTIP, including,
without limitation, as applied to the “Change of Control” definition under the
LTIP, is hereby modified, without any further action required by any party, so
that such terms are understood to include only Oaktree Capital Management, L.P.
and its affiliates and to exclude Apollo Management VII, L.P. and its
affiliates.
(d)    Benefits and Perquisites. During the Employment Period, except as
provided in the last sentence of this Section 2(d), the Executive shall be
entitled to participate in all employee benefit plans, practices, policies,
programs and arrangements of the Company, and in all perquisites and other
fringe benefits, which are from time to time made available by the Company to
its senior executives generally (collectively, “Benefit Arrangements”), on the
terms and conditions of the applicable Benefit Arrangement; and the perquisites
in effect at the Effective Date shall continue unless and until changed by the
Board; provided, however, that nothing contained herein shall in any way
interfere with the Company’s right to terminate, modify or amend any Benefit
Arrangement (including perquisites) in accordance with its terms. For the
avoidance of doubt, the Executive shall not be eligible to participate during
the Employment Period in any plan, practice, policy, program or arrangement that
provides benefits in the nature of severance or continuation pay, and shall not
be entitled to any severance pay, upon termination of his employment under this
Agreement, other than as set forth in this Agreement.
(e)    Vacation. The Executive shall be entitled to vacation time during the
Employment Period on no less favorable a basis than applied to him immediately
prior to the Effective Date.
(f)    Reimbursement. The Company shall reimburse the Executive for all
reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s policies and procedures in force as of
the Effective Date or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.
3.    Employment Period. The initial term of this Agreement shall commence on
the effective date of the Joint Plan of Reorganization of Aleris International,
Inc. and its Affiliated Debtors, dated February 5, 2010, as amended (the “POR”)
(such date, the “Effective Date”) and shall terminate on the third anniversary
of the Effective Date, provided that on the third anniversary of the Effective
Date and on each anniversary thereafter, the term shall automatically be
extended for an additional one-year period unless either (i) the Executive
provides the Company with a Notice of Termination in accordance with
Section 4(a) at least sixty (60) days before any such anniversary (as of any
date of determination, the anniversary date on which the Employment Period is
then scheduled to expire shall be referred to herein as the “Scheduled
Termination Date”) or (ii) the Company provides the Executive with a Notice of
Termination in

4



--------------------------------------------------------------------------------




accordance with Section 4(a) at least thirty (30) days before the Scheduled
Termination Date. The term of this Agreement, as from time to time extended or
renewed, is referred to herein as the “Employment Period.” Notwithstanding the
foregoing, the Executive’s employment hereunder may be terminated prior to the
Scheduled Termination Date upon the earliest to occur of any one of the
following events (in which case the Employment Period shall terminate as of the
applicable Date of Termination (as defined below)):
(a)    Death. The Executive’s employment hereunder shall terminate upon his
death.
(b)    Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for “Disability” if, as a result of the Executive’s
incapacity due to physical or mental illness or injury, the Executive (i) has
become eligible to receive long-term disability benefits under the Company’s
long-term disability plan applicable to the Executive, or (ii) if no such
long-term disability plan is applicable to the Executive, the Executive has been
unable to perform his duties hereunder for a period of ninety (90) consecutive
days or a period of ninety (90) days in any one hundred eighty (180) day period.
(c)    Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall mean: (i) a
material breach by the Executive of this Agreement; (ii) other than as a result
of physical or mental illness or injury, continued failure of the Executive to
perform substantially the Executive’s duties hereunder; (iii) gross negligence
by the Executive, or willful misconduct by the Executive (including willful
violation of written rules, regulations, procedures or instructions relating to
the conduct of employees of the Company generally), which in either case causes
(or should reasonably be expected to cause) material harm to the Company or the
Parent (including indirectly through their subsidiaries); (iv) material failure
by the Executive to use his best reasonable efforts to follow lawful
instructions of the Board; or (v) the Executive is indicted for, or pleads nolo
contendere to, a felony involving moral turpitude or other serious crime
involving moral turpitude. In the case of clauses (i), (ii), (iii) and
(iv) above, the Company shall provide notice to the Executive indicating in
reasonable detail the events or circumstances that it believes constitute Cause
hereunder, and provide the Executive with thirty (30) days after delivery of
such notice to cure such purported Cause before termination of the Executive’s
employment hereunder for Cause. For avoidance of doubt, placing the Executive on
paid leave for up to sixty (60) days during which the Company continues to
provide the Executive with the Base Salary and other compensation and benefits
required under Section 2 of this Agreement, pending the Board’s determination of
whether there is a basis to terminate the Executive for Cause, will not by
itself constitute a termination of the Executive’s employment hereunder or
provide the Executive with Good Reason to resign his employment until after such
sixty (60) day period has elapsed without reinstatement or delivery of a Notice
of Termination by the Company (it being understood that such sixty (60) day
leave period shall be deemed to coincide with the sixty (60) day Company cure
period set forth in Section 3(e) of this Agreement).If, subsequent to the
Executive’s termination of employment hereunder for other than Cause, or
subsequent to the Company providing notice of non-renewal subject to Section
3(a), it is determined in good faith by the Board that the Executive’s
employment could have been terminated for Cause pursuant to clause (v) of this
Section 3(c), the Executive’s employment shall, at the election of the Board, be

5



--------------------------------------------------------------------------------




deemed to have been terminated for Cause retroactively to the date the events
giving rise to Cause occurred.
(d)    Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause.
(e)    Voluntarily. The Executive may voluntarily terminate his employment
hereunder, with or without Good Reason, provided that in the case of a
termination without a claim of Good Reason the Executive provides the Company
with notice of his intent to terminate his employment at least sixty (60) days
in advance of the Date of Termination (as defined in Section 4(b) below), and
that in the case of a termination by the Executive with a claim of Good Reason,
the Executive complies with all requirements set forth in the following
sentence. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, without the Executive’s prior written
consent: (i) a material reduction in the Executive’s Base Salary or Annual Bonus
opportunity, unless such reduction is part of, and consistent with, a cost
cutting measure affecting senior management generally; (ii) a material
diminution in the Executive’s position, duties, responsibilities or reporting
relationships; (iii) a material breach by the Company or the Parent of any
material economic obligation under this Agreement or under the equity award
agreements described in Section 2(c); or (iv) a change of the Executive’s
principal place of employment to a location more than seventy-five (75) miles
from such principal place of employment as of the Effective Date; provided that
Good Reason shall not exist unless (x) the Executive first provides written
notice to the Company indicating in reasonable detail the events or
circumstances believed by the Executive to constitute Good Reason within sixty
(60) days of the occurrence of such events or circumstances (or, in the case of
clause (ii), within sixty (60) days of the Executive’s actual or constructive
knowledge of such events or circumstances), (y) the Company shall have failed to
cure such events and circumstances within sixty (60) days after such notice is
given, and (z) the Executive terminates his employment on at least ten (10) days
notice within one hundred and thirty (130) days of the occurrence of such events
or circumstances (or, in the case of clause (ii), within one hundred and thirty
(130) days of the Executive’s actual or constructive knowledge thereof). At any
time after the Executive provides notice to the Company expressing his belief
that events or circumstances giving rise to Good Reason have occurred, the
Company may direct that the Executive provide services from his residence and
not on the Company’s premises, or may direct the Executive to perform no
services at all, in each case for a period no longer than sixty (60) days,
provided that the Company shall continue to provide the Executive with the Base
Salary and other compensation and benefits required under Section 2 of this
Agreement.
4.    Termination Procedure.
(a)    Notice of Termination. Any termination of the Executive’s employment
hereunder by either Party (other than a termination on account of the death of
the Executive) shall be communicated by written “Notice of Termination” to the
other party hereto in accordance with Section 11(a).
(b)    Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Section 3(b) or
3(c), the date the Executive receives

6



--------------------------------------------------------------------------------




Notice of Termination from the Company; (iii) if the Executive voluntarily
terminates his employment without a claim of Good Reason, the date specified in
the notice given pursuant to Section 3(e), which shall not be less than sixty
(60) days after the Notice of Termination; (iv) if the Executive voluntarily
terminates his employment with a claim of Good Reason, on the date selected by
the Executive in accordance with Section 3(e) above; (v) if the Executive’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date set forth in such Notice of Termination.
5.    Termination Payments.
(a)    Without Cause or for Good Reason.
(i)    Subject to Section 5(f) of this Agreement, in the event that the Company
terminates the Executive’s employment hereunder without Cause, or the Executive
terminates his employment hereunder with Good Reason, in each case prior to the
Scheduled Termination Date, the Executive shall be entitled to:
(A)    any earned but unpaid Base Salary, any unused vacation if required by
law, any unreimbursed expenses through the Date of Termination, and any amount
or benefit then or thereafter due (after taking into account the effects of such
termination) under the then-applicable terms of any applicable plan, program,
agreement or benefit of the Company or its affiliates (e.g., equity awards,
401(k) accounts, unreimbursed medical benefits, indemnification rights, etc.)
(the “Accrued Benefits”);
(B)    to the extent not yet fully paid, any earned Annual Bonus for the last
immediately prior calendar year during the Employment Period whether or not such
Annual Bonus has yet become due for payment (the “Prior Year Bonus”);
(C)    a cash payment (the “Severance Payment”) equal to two (2) times the sum
of (i) the annual Base Salary as of the Date of Termination (disregarding, for
this purpose, any reduction in Base Salary that occurred after the Amendment
Effective Date) and (ii) the annual Target Bonus as of the Date of Termination
(disregarding, for the purpose of determining the Target Bonus, any reduction in
Base Salary that occurred after the Amendment Effective Date); and
(D)    subject to Section 11(m), continuation of all medical benefits for a
period of two (2) years following the Date of Termination for the Executive and
his eligible dependents that are substantially similar to those then provided to
senior executive officers of the Company generally (“Welfare Benefit
Continuation”), it being understood that (1) the Company may provide the portion
of such coverage that can be obtained by the Executive pursuant to his rights
under the Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”)
by paying the excess of the Executive’s applicable COBRA premiums, over the
premiums the Executive would have been required to pay for such portion of such
coverage if his employment hereunder had continued and (2) for the non-COBRA
portion of the Welfare Benefit Continuation period, the Company may, in order to

7



--------------------------------------------------------------------------------




avoid complications under the Affordable Care Act of 2010 and the Code, elect to
provide medical benefit coverage through a commercially available policy
reasonably comparable to the Company’s medical benefit program.
(ii)    The Accrued Benefits shall be paid/provided following the Date of
Termination in accordance with the terms of the applicable plan, program,
agreement or benefit or as required by law. The Prior Year Bonus, if any, shall
be paid in cash only when annual bonus amounts are paid to other senior
executives of the Company generally but in no event later than two and one-half
(2-1/2) months following the calendar year with respect to which such Prior Year
Bonus was earned. The Severance Payment shall be paid in cash in substantially
equal installments over twenty-four (24) months following the Date of
Termination, consistent with the Company’s payroll practices, with any
installment due to be paid prior to the date that the condition described in
Section 5(f)(i) has been satisfied being accumulated and paid within fifteen
(15) days after such condition is satisfied, and with the last installment being
paid no later than the twenty-four (24) month anniversary of the Date of
Termination, provided, however, that if the Company’s payroll practices change
after the Executive has begun to receive payments under this Section 5(a), the
Executive shall continue to receive payments in accordance with the schedule in
effect at the time that the Executive began to receive payments under this
Section 5(a); provided, further, however, notwithstanding the foregoing, if
termination of employment is in anticipation of or within twelve (12) months
following a Change of Control (as defined in the LTIP, as modified by Section
2(c)(iv) hereof), the Severance Payment will be paid in a cash lump sum within
thirty (30) days following the Date of Termination, to the extent permissible
under the rules regarding a “short-term deferral” within the meaning of Treasury
Regulations Section 1.409A-1(b)(4) of the Code and “separation pay plans” within
the meaning of Treasury Regulations Section 1.409A-1(b)(9) of the Code, or as
otherwise would not subject the Executive to taxes under Section 409A of the
Code. For purposes of the foregoing, a termination of employment will be deemed
to be “in anticipation of” a Change of Control if such termination is for the
principal purpose of avoiding or evading the Company’s or Parent’s compensation
obligations that would arise upon a termination following a Change of Control.
(b)    Cause or Voluntary Resignation Other than for Good Reason. If the
Executive’s employment hereunder is terminated by the Company for Cause or
voluntarily by the Executive other than (x) for Good Reason or (y) in a
termination to which Section 5(e) applies, the Company shall pay/provide the
Executive the Accrued Benefits following the Date of Termination in accordance
with the terms of the applicable plan, program, agreement or benefit or as
required by law, and, other than with respect to the Accrued Benefits, the
Company will have no further obligations to the Executive hereunder.
(c)    Death or Disability. If the Executive’s employment hereunder is
terminated on or prior to the Scheduled Termination Date as a result of the
Executive’s death or Disability, the Company shall pay the Executive or the
Executive’s estate, as the case may be: (i) the Accrued Benefits, to be
paid/provided following the Date of Termination in accordance with the terms of
the applicable plan, program, agreement or benefit or as required by law;
(ii) the Prior Year Bonus (to the extent not yet fully paid), to be paid in cash
only when annual bonus amounts are paid to other senior executives of the
Company generally but in no event later than two and one-half (2-1/2) months
following the calendar year with respect to which such Prior Year Bonus was
earned; and (iii) a pro-rata Annual Bonus (“Pro-Rata Bonus”), determined

8



--------------------------------------------------------------------------------




by multiplying the Executive’s annual Target Bonus as of the Date of Termination
(disregarding, for the purpose of determining the Target Bonus, any reduction in
Base Salary occurring on or after the Amendment Effective Date) by a fraction,
the numerator of which the number of days the Executive was employed with the
Company during the calendar year in which his employment hereunder terminates
and the denominator of which is 365 (the “Pro-Ration Fraction”), to be paid in
cash within thirty (30) days after the Date of Termination; provided, however,
that to the extent necessary to preserve the Company’s tax deduction of the
Annual Bonus under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), the Parties agree to negotiate in good faith to make
adjustments to the method of determining the Pro-Rata Bonus.
(d)    Non-Renewal by the Company. If the Company elects, pursuant to the first
sentence of Section 3 of this Agreement, not to extend the Employment Period and
the Executive’s employment hereunder ends on the Scheduled Termination Date,
then subject to Section 5(f) hereof, the Executive shall be entitled to receive:
(i) the Accrued Benefits, to be paid/provided in accordance with the terms of
the applicable plan, program, agreement or benefit or as required by law; (ii)
the Prior Year Bonus (to the extent not yet fully paid), to be paid in cash only
when annual bonus amounts are paid to other senior executives of the Company
generally but in no event later than two and one-half (2-1/2) months following
the calendar year with respect to which such Prior Year Bonus was earned; and
(iii) a cash payment (the “Non-Renewal Payment”) equal to two (2) times the sum
of (x) the annual Base Salary as of the Scheduled Termination Date
(disregarding, for this purpose, any reduction in the Base Salary that occurred
after the Amendment Effective Date) and (y) the annual Target Bonus as of the
Scheduled Termination Date (disregarding, for the purpose of determining the
Target Bonus, any reduction in Base Salary that occurred after the Amendment
Effective Date), to be paid in substantially equal installments consistent with
the Company’s payroll practices over the twenty-four (24) months following the
Scheduled Termination Date, with any installment due to be paid prior to the
date that the condition described in Section 5(e)(i) has been satisfied being
accumulated and paid within fifteen (15) days after such condition is satisfied,
and with the last installment being paid on or before the twenty-four (24) month
anniversary of the Scheduled Termination Date, provided, however, that if the
Company’s payroll practices change after the Executive has begun to receive
payments under this Section 5(d), the Executive shall continue to receive
payments in accordance with the schedule in effect at the time that the
Executive began to receive payments under this Section 5(d); and (iii)  Welfare
Benefits Continuation for the twenty-four (24) month period following the
Scheduled Date of Termination, in accordance with Section 5(a)(i)(D); provided,
further, however, notwithstanding the foregoing, if termination of employment is
in anticipation of or within twelve (12) months following a Change of Control
(as defined in the LTIP, as modified by Section 2(c)(iv) hereof), the Severance
Payment will be paid in a cash lump sum within thirty (30) days following the
Date of Termination, to the extent permissible under the rules regarding a
“short-term deferral” within the meaning of Treasury Regulations Section
1.409A-1(b)(4) of the Code and “separation pay plans” within the meaning of
Treasury Regulations Section 1.409A-1(b)(9) of the Code, or as otherwise would
not subject the Executive to taxes under Section 409A of the Code. For purposes
of the foregoing, a termination of employment will be deemed to be “in
anticipation of” a Change of Control if such termination is for the principal
purpose of avoiding or evading the Company’s or Parent’s compensation
obligations that would arise upon a termination following a Change of Control.

9



--------------------------------------------------------------------------------




(e)    Non-Renewal by the Executive. If the Executive elects, pursuant to the
first sentence of Section 3 of this Agreement, not to extend the Employment
Period, and the Executive’s employment hereunder ends on the Scheduled
Termination Date, then, subject to Section 5(f) hereof, the Executive shall be
entitled to receive (i) the Accrued Benefits, to be paid/provided in accordance
with the terms of the applicable plan, program, agreement or benefit or as
required by law, and (ii) a cash amount equal to (A) the annual bonus that the
Executive would have received for such year under Section 2(b) above if he had
remained employed hereunder indefinitely, determined under the Company’s annual
bonus plan for such year and based on the extent to which objective performance
goals were actually achieved, with any subjective and personal performance goals
all deemed achieved at target, and with no negative, or positive, discretion
exercised in determining the size of the annual bonus, multiplied by (B) the
Pro-Ration Fraction, such amount to be paid at the time the annual bonus of such
year would have been due to be paid under Section 2(b) above if the Executive
had remained employed hereunder indefinitely.
(f)    Conditions Precedent. The payments and benefits provided under
Sections 5(a), 5(d) and 5(e) of this Agreement (other than the Accrued Benefits)
are subject to and conditioned upon (i) the Executive having provided, within
thirty (30) days after the Date of Termination (or such greater period as
required by law), an irrevocable waiver and general release of claims in the
form attached hereto as Exhibit C (as such form may be revised by the Company to
comply with changes in law) that has become effective in accordance with its
terms and (ii) satisfying the requirements of Section 11(i)(ii) of this
Agreement. The Executive shall, upon request by the Company, be required to
repay to the Company (net of any taxes paid by the Executive or the Company on
such payments), and the Company shall have no further obligation to pay, the
Severance Payment, the Non-Renewal Payment, or the cash payment described in
clause (ii) of Section 5(e), as applicable, in the event the Executive
materially breaches, at any time prior to twenty-four (24) months after the Date
of Termination, his obligations under Sections 7 or 8 hereof; provided, however,
that, except in cases of willful misconduct, the Executive shall first be
provided a fifteen (15) day cure period to cease, and to cure, such breach.
(g)    No Mitigation; No Offset. The Executive shall be under no obligation to
seek other employment after the Date of Termination, and there shall be no
offset against amounts or benefits due to him under this Agreement or otherwise
on account of any remuneration or benefits provided by any subsequent employer.
(h)    As of the Termination Date, the Executive’s employment with the Company,
the Parent, and all of their affiliates shall terminate, and the Executive shall
be deemed to have resigned, effective immediately, from all directorships and
other positions he held at any of the foregoing entities.
6.    Legal Fees; Indemnification; Directors’ & Officers’ Liability Insurance.
(a)    Legal Fees. In the event of any contest or dispute between the Parties or
between the Executive and the Parent, each of the Parties shall be responsible
for its or his respective legal fees and expenses; provided that, if the
Executive prevails on any material issue in any action in which the Executive’s
rights or obligations under this Agreement or under the equity award agreements
described in Section 2(c) are at issue, the Company shall reimburse the

10



--------------------------------------------------------------------------------




Executive for all reasonable legal fees and expenses incurred by him in
connection with such action. For purposes of the preceding sentence, reasonable
legal fees shall not include any legal fees awarded on a contingency basis to
the extent such fees would exceed a reasonable fee based on the hours actually
expended by such legal counsel multiplied by the counsel’s normal hourly billing
rate.
(b)    Indemnification. The Executive will be entitled to indemnification, and
prompt advancement of fees, costs and expenses, on the same terms as
indemnification and advancement is made available to other senior executives of
the Company, whether through the Company’s bylaws or otherwise.
(c)    D&O Coverage. During the Employment Period and for six years thereafter,
the Executive shall be entitled to the same directors’ and officers’ liability
insurance coverage that the Company provides generally to its other directors
and officers, as may be altered from time to time for such directors and
officers.
7.    Non-Solicitation. During the Employment Period (except as reasonably
necessary and appropriate in connection with carrying out his duties hereunder)
and for twenty-four (24) months thereafter, the Executive hereby agrees not to,
directly or indirectly, solicit or hire or assist any other person or entity in
soliciting or hiring any employee of the Company or any of its affiliates to
perform services for any entity (other than the Company or its affiliates), or
attempt to induce any such employee to leave the employ of the Company or its
affiliates, or solicit, hire or engage on behalf of himself or any other Person
(as defined below) any employee of the Company or anyone who was employed by the
Company during the six-month period preceding such hiring or engagement.
8.    Confidentiality; Non-Compete; Non-Disclosure; Non-Disparagement.
(a)    Confidentiality. The Executive hereby agrees that, during the Employment
Period (except as reasonably necessary and appropriate in connection with
carrying out his duties hereunder) and thereafter, he will hold in strict
confidence any Confidential Information related to the Company and its
affiliates. For purposes of this Agreement, the term “Confidential Information”
shall mean all confidential or proprietary information of the Company or any of
its affiliates (in whatever form) which is not generally known to the public,
including without limitation any inventions, processes, methods of distribution,
customer lists or customers’ or trade secrets. Nothing in this Agreement or
elsewhere shall prohibit, or otherwise restrict, the Executive from making
truthful statements and disclosing documents and information: (i) when required
to comply with applicable federal, state or local laws, pursuant to any subpoena
or other written or oral request by any court or governmental authority,
provided, that the Executive (a) notify the Company in writing and provide a
copy to the Company of such subpoena or other request if in writing, and/or
disclose the nature of the request for information if oral, within two (2)
business days from the Executive’s actual notice of the service of such subpoena
or other request, (b) consult with and assist the Company (at the Company’s
reasonable request and sole expense) in seeking a protective order or request
for other appropriate relief from disclosure, and (c) in the event that such
protective order or other relief is not obtained, shall disclose only that
portion of the Confidential Information which, based on the written advice of
the legal counsel selected by the Executive and paid for by the Company, is

11



--------------------------------------------------------------------------------




legally required to be disclosed; (ii) in confidence to an attorney or other
licensed tax and/or professional advisor, subject, in each case, to that
individual being informed of this confidentiality obligation and agreeing to
keep such information confidential, for the sole purpose of securing
professional advice; or (iii) in good faith during the course of any proceeding
under Section 11(i)(ii) of this Agreement.
(b)    Non-Competition. The Executive and the Company agree that the Parent
and/or the Company would likely suffer significant harm from the Executive’s
competing with the Company or the Parent (including for this purpose their
subsidiaries) during the Employment Period and for some period of time
thereafter. Accordingly, the Executive agrees that he will not, during the
Employment Period and for a period of twenty-four (24) months following the Date
of Termination, directly or indirectly, become employed by, engage in business
with, serve as an agent or consultant to, become a partner, member, principal,
stockholder or other owner (other than a holder of less than 1% of the
outstanding voting shares of any publicly held company) of, any Person
competitive with, or otherwise perform services relating to, the business of the
Company (including for this purpose the businesses of its Parent and of the
Parent’s subsidiaries) at the time of the termination (the “Business”) (whether
or not for compensation). For purposes of this Agreement, the term “Person”
shall mean any individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or a governmental agency or
political subdivision thereof that is engaged in the Business, or otherwise
competes with the Company or its affiliates, anywhere in which the Company or
its affiliates engage in or intend to engage in the Business or where the
Company or its affiliates’ customers are located.
(c)    Return of Company Documents. The Executive hereby agrees that, upon the
termination of the Employment Period, he shall not take, without the prior
written consent of the Company, any drawing, blueprint, specification or other
document (in whatever form) of the Company or its affiliates, which is of a
confidential nature relating to the Company or its affiliates, or, without
limitation, relating to its or their methods of distribution, or any description
of any formulas or secret processes and will return any such information (in
whatever form) then in his possession. Subject only to the Executive’s duty to
hold in strict confidence all Confidential Information of the Company and its
affiliates and his other obligations under this Agreement, the Executive shall
be permitted to retain and use his rolodex (and electronic equivalents);
documents and data relating to his personal entitlements and obligations; and
any other items that the Company approves.
(d)    Non-Disparagement. The Executive hereby agrees not to defame or disparage
the Company, its affiliates and their respective officers, directors, members or
executives. The Executive hereby agrees to cooperate with the Company and its
affiliates, upon reasonable request, in refuting any defamatory or disparaging
remarks by any third party made in respect of the Company or its affiliates or
their directors, members, officers or executives.
9.    Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Company and its affiliates
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof. In the event that the Executive breaches
any such restrictive covenant, the Company or any of its affiliates shall be
entitled to an injunction restraining the Executive from violating such

12



--------------------------------------------------------------------------------




restrictive covenant (without posting any bond). If the Company or one of its
affiliates shall institute any action or proceeding to enforce any such
restrictive covenant, the Executive hereby waives the claim or defense that the
Company or such affiliate has an adequate remedy at law and agrees not to assert
in any such action or proceeding the claim or defense that the Company has an
adequate remedy at law. The foregoing shall not prejudice the Company’s right to
seek any other relief to which it may be entitled.
10.    280G Tax Treatment. If, after the Effective Date, it shall be determined
that any payment or benefit (including, without limitation, the issuance of
common shares, and the granting, vesting, exercising or termination of stock
options, restricted stock units or other equity awards) to or for the benefit of
the Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company, the Parent, or any of their affiliates would be
subject to the excise tax, and loss of tax deduction, under Sections 280G and
4999 of the Code, to the extent such relief is available, upon written request
by the Executive and his waiver of any right to payment or such benefit, the
Company and the Parent shall use their best reasonable efforts to secure
approval of such payment or benefit in a shareholder vote in a manner intended
to comply with the rules and regulations promulgated under Section 280G(b)(5) of
the Code.
11.    Miscellaneous.
(a)    Notices. Any notice or other communication required or permitted under
this Agreement shall be effective only if it is in writing and shall be deemed
to be given when delivered personally or four days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service and, in each case,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):
If to the Company:
Aleris International, Inc.
        25825 Science Park Drive, Suite 400
Beachwood, Ohio 44122
Attention: Christopher R. Clegg
If to the Parent:
Aleris Corporation
25825 Science Park Drive, Suite 400
Beachwood, Ohio 44122
Attention: Christopher R. Clegg
If to the Executive:
During the Employment Period, to his principal office at the Company, and after
the Employment Period to his principal residence as listed in the records of the
Company
With a copy in either case to:

13



--------------------------------------------------------------------------------




Morrison Cohen LLP
909 Third Avenue, 27th Floor
New York, NY 10022
Attn: Todd K. Garvelink, Esq. or to such other address as any Party may
designate by notice to the others
(b)    Entire Agreement. This Agreement, including its exhibits and schedules,
shall constitute the entire agreement and understanding among the Parties hereto
with respect to the Executive’s employment hereunder and supersedes and is in
full substitution for any and all prior understandings or agreements (whether
written or oral) with respect to the Executive’s employment (including the Prior
Agreement (with any amendments thereto), any term sheets or like documents). For
the avoidance of doubt, nothing in this Section 11(b) shall be read to affect
the Executive’s rights to the Accrued Benefits determined as of the Effective
Date or as of the Amendment Effective Date. The Company represents and warrants
that it has obtained the approval of any person or body whose approval is
necessary as of the Effective Date or the Amendment Effective Date, as
applicable, to carry out the terms of this Agreement. In the event of any
conflict between the provisions of this Agreement (including its exhibits and
schedules) and the provisions of any other document, the provisions of this
Agreement shall control unless the Parties otherwise agree in a signed writing
that specifically identifies the provisions of this Agreement whose control is
being waived.
(c)    Amendment; No Waiver. This Agreement may be amended only by an instrument
in writing signed by the Parties that specifically identifies the provisions
being amended, and the application of any provision hereof may be waived only by
an instrument in writing that specifically identifies the provision whose
application is being waived and that is signed by the person against whom or
which enforcement of such waiver is sought. The failure of any Party at any time
to insist upon strict adherence to any provision hereof shall in no way affect
the full right to insist upon strict adherence at any time thereafter, nor shall
the waiver by any Party of a breach of any provision hereof be taken or held to
be a waiver of any succeeding breach of such provision or a waiver of the
provision itself or a waiver of any other provision of this Agreement. No
failure or delay by either Party in exercising any right or power hereunder will
operate as a waiver thereof, nor will any single or partial exercise of any such
right or power, or any abandonment of any steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.
(d)    No Construction Against Drafter. The Parties acknowledge and agree that
each Party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision.
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Rather, the terms of this Agreement shall be construed fairly
as to both Parties and not in favor or against either Party.
(e)    Assignment. This Agreement is binding on and is for the benefit of the
Parties hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement is personal to
the Executive. Neither this Agreement nor any right or obligation hereunder may
be assigned by the Executive, without the prior written

14



--------------------------------------------------------------------------------




consent of the Company or except by will or the laws of descent and
distribution, and any purported assignment in violation of this Section 11(e)
shall be void.
(f)    Assumption of Agreement. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place. As used in
the Agreement, “the Company” shall mean both the Company as defined above and
any such successor that assumes this Agreement, by operation of law or
otherwise.
(g)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to either Party; provided, however, that in the event that
any court of competent jurisdiction shall finally hold in a non-appealable
judicial determination that any provision of Section 7 or 8 (whether in whole or
in part) is void or constitutes an unreasonable restriction against the
Executive, such provision shall not be rendered void but shall be deemed to be
modified to the minimum extent necessary to make such provision enforceable for
the longest duration and the greatest scope as such court may determine
constitutes a reasonable restriction under the circumstances. Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
(h)    Tax Withholding. The Company may withhold from any amounts payable to the
Executive hereunder all federal, state, city, foreign or other taxes that the
Company may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood that the Executive shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).
(i)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial; Service of
Process.
(i)    This Agreement shall be governed by and construed in accordance with its
express terms, and otherwise in accordance with the laws of the State of
Delaware without reference to its principles of conflicts of law.
(ii)    Except as otherwise specifically provided herein, the Parties and the
Parent each hereby irrevocably submits to the exclusive jurisdiction of any
court of the United States located in the State of Delaware or in a State Court
in Delaware over any dispute

15



--------------------------------------------------------------------------------




between them that arises out of or relates to this Agreement, the Executive’s
employment with the Company, or any termination of such employment. Except as
otherwise specifically provided in this Agreement, the Parties and the Parent
undertake not to commence any suit, action or proceeding based on any dispute
between them that arises out of or relates to this Agreement, the Executive's
employment with the Company, or any termination of such employment in a forum
other than a forum described in this Section 11(i)(ii); provided, however, that
nothing herein shall preclude either Party or the Parent from bringing any suit,
action or proceeding in any other court for the purposes of enforcing the
provisions of this Section 11(i) or enforcing any judgment obtained by the
Company. The agreement of the Parties and the Parent to the forum described in
this Section 11(i)(ii) is independent of the law that may be applied in any
suit, action, or proceeding, and the Parties agree to such forum even if such
forum may under applicable law choose to apply non-forum law. The Parties and
the Parent waive, to the fullest extent permitted by applicable law, any
objection which they now or hereafter have to personal jurisdiction or to the
laying of venue of any such suit, action or proceeding brought in an applicable
court described in Section 11(i)(ii), and the Parties and the Parent agree that
they shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court. The Parties and the Parent agree
that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 11(i)(ii) shall be conclusive and binding
upon the Parties and the Parent and may be enforced in any other jurisdiction.
(iii)    THE PARTIES AND THE PARENT EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD
IN ANY COURT.
(j)    Each of the Parties and the Parent hereto agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance on Section 2708 of Title 6 of the Delaware Code. Each of the
Parties and the Parent hereto irrevocably and unconditionally agrees (i) that
service of process may be made on such Party or the Parent by mailing copies of
such process to such Party or the Parent at such Party’s or the Parent’s address
as specified in Section 11(a) and (ii) that service made pursuant to clause (i)
above shall, to the fullest extent permitted by applicable law, have the same
legal force and effect as if served upon such Party or the Parent personally
within the State of Delaware.
(k)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Signatures delivered by facsimile (including by “pdf”)
shall be deemed effective for all purposes.
(l)    Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

16



--------------------------------------------------------------------------------




(m)    Section 409A.
(i)    It is the intention of the Parties that this Agreement comply with the
requirements of Section 409A of the Code, and this Agreement will be interpreted
in a manner intended to comply with Section 409A. All payments under this
Agreement are intended to be excluded from the requirements of Section 409A of
the Code or be payable on a fixed date or schedule in accordance with
Section 409A(a)(2)(iv) of the Code. The Parties agree to negotiate in good faith
to make amendments to this Agreement as the Parties mutually agree are necessary
or desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. To the extent that reimbursements or in-kind benefits due to the
Executive under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to the Executive in a manner consistent with Treasury Regulations
Section 1.409A-3(i)(1)(iv). Notwithstanding the foregoing, the Executive shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for the account of the Executive in connection with
payments and benefits provided in accordance with the terms of this Agreement
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold the Executive (or any beneficiary) harmless from any or all of
such taxes or penalties.
(ii)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
in the event that the Executive is deemed to be a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) and the Executive is not “disabled”
within the meaning of Section 409A(a)(2)(C), no payments hereunder that are
“deferred compensation” subject to Section 409A of the Code shall be made to the
Executive prior to the date that is six (6) months after the date of the
Executive’s “separation from service” (as defined in Section 409A of the Code)
or, if earlier, the Executive’s date of death. Following any applicable six (6)
month delay, all such delayed payments will be paid in a single lump sum on the
earliest permissible payment date. For purposes of Section 409A of the Code,
each of the payments that may be made under Sections 5(a) and 5(d) are
designated as separate payments for purposes of Treasury Regulations
Section 1.409A-1(b)(4)(i)(F), 1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).
(iii)    For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A of the
Code, references to “termination of employment” (and substantially similar
phrases) shall be interpreted and applied in a manner that is consistent with
the requirements of Section 409A. The Executive shall have no duties or
obligations after the Date of Termination that are inconsistent with his having
a “separation of service” as of the Date of Termination for purposes of Section
409A of the Code.
(iv)    Executive’s right to any deferred compensation, as defined under
Section 409A of the Code, shall not be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment by
creditors, or borrowing, to the extent necessary to avoid tax, penalties and/or
interest under Section 409A of the Code.
(n)    Legal Fees in Connection with this Agreement. The Company shall pay all
reasonable fees and expenses incurred by the Executive and his legal counsel in
connection

17



--------------------------------------------------------------------------------




with this amendment and restatement of the Prior Agreement and the documentation
of the 2015 equity awards described in Section 2(c), subject to a cap of $15,000
in the aggregate.

[Remainder of Page Intentionally Left Blank]



18



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement this 7th day of
October, 2015.


 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
/s/ Sean Stack
 
 
 
Sean Stack
 
 
 
 
 
 
 
 
 
 
 
 
 
ALERIS INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher R. Clegg
 
 
 
 
Christopher R. Clegg
 
 
 
 
Executive Vice President, General Counsel
 
 
 
 
& Secretary
 







--------------------------------------------------------------------------------




ACCEPTED AND AGREED as to Sections 2(c), 10, 11(i)(ii) and 11(i)(iii) only as of
this 7th day of October, 2015.


 
 
 
 
 
 
 
 
ALERIS CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher R. Clegg
 
 
 
 
Christopher R. Clegg
 
 
 
 
Executive Vice President, General Counsel
 
 
 
 
& Secretary
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

FORM OF STOCK OPTION AGREEMENT

Exhibit A
ALERIS CORPORATION
2010 EQUITY INCENTIVE PLAN
EXECUTIVE STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT (the “Agreement”) is made effective as of the date
set forth on Exhibit A hereto (the “Grant Date”) between ALERIS CORPORATION, a
Delaware corporation f/k/a Aleris Holding Company (together with its successors
and assigns) (the “Company”), and the person named on Exhibit A hereto (the
“Optionee”). Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to them in the Plan (as defined below).
W I T N E S S E T H:


In consideration of the mutual promises and covenants made herein and of the
Optionee having entered into an Amended and Restated Employment Agreement, dated
and effective as of July 11, 2015, with a subsidiary of the Company (the
“Employment Agreement”), and of the mutual benefits to be derived herefrom, the
parties hereto agree as follows:
1.    Grant of Stock Option. Subject to the provisions of this Agreement and to
the provisions of the Aleris Holding Company 2010 Equity Incentive Plan, as
amended, supplemented or otherwise modified from time to time (the “Plan”),
which is hereby incorporated by reference herein, to the extent set forth in
Section 17 below, the Company grants to the Optionee as of the Grant Date the
right and option (the “Stock Option”) to purchase shares of common stock of the
Company, par value $0.01 per share (“Common Stock”) in the amount set forth on
Exhibit A. The Stock Option is granted at an exercise price per share as set
forth on Exhibit A. Unless earlier terminated pursuant to the terms of this
Agreement, the Stock Option shall (except to the extent otherwise provided in
Section 10 below) expire on the tenth anniversary of the Grant Date (the “Option
Period”). Subject to Section 17 below, this Agreement shall be construed in
accordance with the provisions of the Plan. The Stock Option is not intended to
be treated as an “incentive stock option,” as such term is defined in
Section 422 of the Code. If requested by the Company, as a condition precedent
to the Optionee’s exercise of any portion of the Stock Option pursuant to this
Agreement prior to the effectiveness of an initial public offering of the Common
Stock of the Company, the Optionee shall execute the Stockholders Agreement, if
any (unless the Optionee has already done so), in which case the Optionee shall
have all of the rights and obligations of a Stockholder (as such term is defined
in the Stockholders Agreement) described therein in respect of any shares of
Common Stock that are acquired by the Optionee pursuant to exercise of the Stock
Option. For periods prior to the effectiveness of an initial public offering of
the Common Stock of the Company, any shares of Common Stock received by the
Optionee upon any exercise of the Stock Option shall be subject to all terms of
the Stockholders Agreement (without regard to whether or not the Optionee is a
party to the Stockholders Agreement).
2.    Exercisability of the Stock Option.
(g)    Time-Based Vesting. Subject to Section 4 of this Agreement, the Stock
Option shall vest and become exercisable with respect to 33 1/3% of the shares
of Common Stock subject to the Stock Option on each of the first three
anniversaries of July 11, 2015, so as to be fully vested on July 11, 2018.
(h)    Change of Control. Notwithstanding Section 2(a) and subject to Section 4
of this Agreement, upon a Change of Control, the Stock Option shall vest and
become exercisable to the extent necessary to make the aggregate percentage of
the Stock Option that has become vested and exercisable as of the date of such
Change of Control at least equal to the




--------------------------------------------------------------------------------




percentage by which the Initial Investors have reduced their combined Common
Stock interest in the Company (measured by the number of shares of the Company’s
Common Stock acquired on the Effective Date and still held immediately following
the Change of Control as compared to the number of shares of the Company’s
Common Stock held as of the Effective Date, in each case as adjusted for stock
splits, stock dividends, and the like); provided, however, that if the Initial
Investors’ combined Common Stock interest in the Company is reduced by 75% or
more (as measured above), then the Stock Option shall vest, and be exercisable,
in full. By way of example and for illustration purposes only, if there is a
Change of Control following the second anniversary of the Effective Date when 66
2/3% of the Stock Option is vested and exercisable and the Initial Investors
reduce their combined Common Stock interest in the Company by 70%, then an
additional 3 1/3% of the Stock Option shall vest and become exercisable upon the
Change of Control, and, subject to Section 11 of the Plan and Section 7 of this
Agreement, the remaining 30% of the Stock Option shall continue to vest in
accordance with Section 2(a) hereof. For purposes of this Agreement, the terms
“Initial Investors” and “Initial Investors and their affiliates” as used in the
Plan and in this Agreement, including, without limitation, as applied to the
“Change of Control” definition under the Plan, is hereby modified so that such
terms are understood to include only Oaktree Capital Management, L.P. and its
Affiliates and to exclude Apollo Management VII, L.P. and its Affiliates.
3.    Method of Exercise of the Stock Option.
(f)    All or any portion of the Stock Option that has become vested and
exercisable may be exercised by delivery to the Company of a written notice
stating the number of whole Shares to be purchased pursuant to this Agreement
and, except as provided in Section 3(b) below, accompanied by cash or a personal
check or bank draft in the amount equal to the aggregate exercise price for such
Shares. The Stock Option may not be exercised in respect of any fractional Share
unless specifically consented to by the Committee in writing. The exercise of
less than the entire vested and exercisable portion of the Stock Option shall
not cause the expiration, termination, or cancellation of the remaining Stock
Option (whether the remaining Stock Option is vested or unvested, exercisable or
not exercisable). All shares of Common Stock of the Company delivered upon any
exercise of the Option shall, when delivered, (i) be duly authorized, validly
issued, fully paid and nonassessable, (ii) be registered for sale, and for
resale, under U.S., State and federal securities laws to the extent that other
securities of the same class are then so registered or qualified and (iii) be
listed, or otherwise qualified, for trading on any securities exchange or
securities market on which securities of the same class are then so listed or
qualified.
(g)    The Optionee shall be able to satisfy all or any portion of (i) the
exercise price, and/or (ii) applicable withholding taxes due in connection with
such exercise, by (A) at his election reducing the number of Shares otherwise
deliverable pursuant to such exercise of the Stock Option by a number of Shares
(including, where applicable, fractional shares) having a Fair Market Value on
the date of exercise equal to the exercise price and/or applicable withholding
taxes (provided that, unless otherwise specifically consented to by the
Committee, only the number of whole Shares deliverable pursuant to the requested
exercise (after giving effect to such reduction) shall be delivered to the
Optionee, with any remaining fractional Share deemed unexercised and, only to
the extent permitted by the terms of this Agreement, to remain outstanding and
exercisable) or (B) at the sole discretion of the Committee, utilizing some
other form of net physical settlement or method of cashless exercise as
determined by the Committee. The Committee may, in its sole discretion, also
permit payment of all or any portion of the exercise price and/or applicable
withholding taxes due in connection with such exercise by surrender by the
Optionee of a number of Shares that are already owned by the Optionee having a
Fair Market Value equal to such portion of the exercise price and/or applicable
withholding taxes. Such Shares shall be surrendered to the Company in good form
for transfer and shall be valued at their Fair Market Value on the date that the
Stock Option is exercised.

A-2

--------------------------------------------------------------------------------




4.    Termination of Employment.
(c)    Termination for Cause or without Good Reason. If the Optionee’s
employment under the Employment Agreement is terminated by his employer at any
time for Cause, the Stock Option (including any exercisable portion thereof to
the extent not yet exercised) shall be cancelled and forfeited in its entirety
as of the Date of Termination (as defined in the Employment Agreement) without
consideration therefor and expire on such date; provided that, for avoidance of
doubt, the Stock Option (to the extent previously exercised), and any
distribution previously made in respect of the Stock Option upon exercise or
cancellation, shall be subject to forfeiture only as expressly provided
elsewhere in this Agreement or in the Employment Agreement; and, provided,
further, that the foregoing shall not in any way limit any other rights that
either party may have with respect to the other party. If the Optionee’s
employment under the Employment Agreement is terminated by the Optionee without
Good Reason (as defined in the Employment Agreement), (i) the portion of the
Stock Option that is unvested on the Date of Termination shall be cancelled and
forfeited without consideration therefor, and (ii) subject to Section 7 of this
Agreement, the portion of the Stock Option that is vested and exercisable on the
date of such termination may be exercised at any time through the earlier of
(a) the 90th day following the Date of Termination and (b) the last day of the
Option Period, and after which such portion shall (except to the extent
otherwise provided in Section 10 below) expire.
(d)    Termination without Cause or for Good Reason. If the Optionee’s
employment under the Employment Agreement is terminated by his employer not for
Cause (including, for avoidance of doubt, due to non-extension of the Employment
Period by his employer under Section 3 of the Employment Agreement) or by the
Optionee with Good Reason, (x) the Stock Option shall vest and become
exercisable on the Date of Termination with respect to 50% of the Shares covered
respectively thereby that have not previously vested and become exercisable as
of such date, and (y) the portion of the Stock Option that is unvested on the
Date of Termination (after giving effect to cause (x)) shall be cancelled and
forfeited without consideration therefor. Subject to Section 7 of this
Agreement, the portion of the Stock Option that is or becomes exercisable on the
Date of Termination may be exercised at any time through the earlier of (i) the
six (6) month anniversary of the Date of Termination and (ii) the last day of
the Option Period, and after which such portion shall (except to the extent
otherwise provided in Section 10 below) expire. Notwithstanding the foregoing,
if the Optionee’s employment under the Employment Agreement is terminated by his
employer not for Cause or by the Optionee with Good Reason, in each case, in
anticipation of or within twelve (12) months following a Change of Control, the
entire Stock Option shall become vested and exercisable immediately and, subject
to Section 7 of this Agreement, may be exercised at any time through the earlier
of (a) the twelve (12) month anniversary of the Date of Termination, and (b) the
last day of the Option Period, after which such portion shall (except to the
extent otherwise provided in Section 10 below) expire. For purposes of this
Section 4(b), a termination of employment will be deemed to be “in anticipation
of” a Change of Control if such termination (or the Good Reason event giving
rise to such termination) is done by the Company or any Subsidiary or Affiliate
with the principal purpose of avoiding or evading its compensation obligations
that would arise upon a termination following a Change of Control.
(e)    Termination due to death or Disability. If the Optionee’s employment is
terminated as a result of the Optionee’s death or Disability, (i) the portion of
the Stock Option that is unvested at the time of such termination shall be
cancelled and forfeited without consideration therefor, and (ii) the portion of
the Stock Option that is vested and exercisable as of the Date of Termination
may be exercised at any time through the earlier of (a) the one-year anniversary
of the Date of Termination and (b) the last day of the Option Period, subject to
Section 7 of this Agreement, after which such portion shall (except to the
extent otherwise provided in Section 10 below) expire.
(f)    Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ or service of the Company or any of its
Subsidiaries or Affiliates

A-3

--------------------------------------------------------------------------------




or interfere in any way with the right of the Company or any of its Subsidiaries
or Affiliates to terminate the Optionee’s employment or service at any time and
for any reason.
5.    Nontransferability of the Stock Option. The Stock Option may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner by the
Optionee (other than, in the event of the Optionee’s death, or by will or the
applicable laws of descent and distribution) and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance in violation of
this Section 5 shall be void and unenforceable against the Company or any
Subsidiary or Affiliate. The Stock Option may be exercised during the lifetime
of the Optionee, only by such Optionee, and if exercisable after the death of
the Optionee, may be exercised by his legatees, personal representatives or
distributees. Any permitted transfer of the Stock Option by will or the laws of
descent and distribution shall not be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may reasonably deem necessary to establish the
validity of the transfer, the acceptance by the transferee or transferees of the
terms and conditions of the Plan and this Agreement and the agreement to be
bound by the acknowledgments made by the Optionee in connection with the grant
of this Stock Option.
6.    Rights as a Stockholder. Neither the Optionee nor any transferee of the
Stock Option shall have any rights as a stockholder, including, without
limitation, the right to receive dividends, with respect to any Shares covered
by the Stock Option until the date when his or her purchase is entered upon the
records of the Company or the duly authorized transfer agent of the Company.
7.    Adjustment in the Event of Change in Stock; Change of Control.
(a)    In the event of any merger, consolidation, reorganization,
recapitalization, spin-off, split-up, combination, modification of securities,
exchange of securities, liquidation, dissolution, share split, reverse share
split, share dividend, other distribution of securities or other property in
respect of shares or other securities (other than ordinary recurring cash
dividends), or other change in corporate structure or capitalization affecting
the rights or value of the securities and property then subject to the Stock
Option, the Committee shall promptly make equitable and appropriate
adjustment(s) in the number and/or kind of the securities and/or property that
are subject to the Stock Option, and/or the exercise price, and/or other terms
or conditions of the Stock Option, so as to avoid dilution or enlargement of the
benefits or potential benefits represented by the Stock Option. Any
determination made by the Committee regarding any adjustment will, to the extent
reasonable and made in good faith, be final and conclusive.
(b)    Effective upon a Change of Control, unless otherwise specifically
prohibited under applicable laws or by the rules and regulations of any
governmental agency or self-regulatory body and without in any way limiting the
extent of Section 7(a), the Committee is authorized (but not obligated) to make
any or all of the following adjustments (or any combination thereof) to the
Stock Option:
(i)    the continuation or assumption of the Stock Option by the Company (if it
is the surviving corporation) or by the surviving corporation or any direct or
indirect parent of either, in a manner consistent with Section 7(a) above;
(ii)    the substitution by the surviving corporation, or any direct or indirect
parent thereof, of the Stock Option with a stock option having substantially the
same terms as the Stock Option being replaced, in a manner consistent with
Section 7(a) above;
(iii)    the acceleration of the vesting and exercisability of the Stock Option,
so that it is fully vested and exercisable immediately prior to or as of the
date of the Change

A-4

--------------------------------------------------------------------------------




of Control, and the expiration of the Stock Option to the extent not exercised
(subject to Section 10 below) as of the date of the Change of Control or other
later date thereafter designated by the Committee; or
(iv)    the cancellation of all or any portion of the Stock Option in exchange
for a cash payment, and/or such other property (if any) as is paid as
consideration to holders of Shares in the Change of Control, having an aggregate
Fair Market Value equal (in each case) to the excess, if any, of the Fair Market
Value of the securities and other property subject to the Stock Option or
portion thereof being cancelled over the aggregate exercise price for the Stock
Option or portion thereof being cancelled (and, for the avoidance of doubt, if
there is no such excess, such Option may be cancelled without any payment or
consideration therefor).
(c)    Except as expressly provided in the Plan or this Agreement, the Optionee
shall not have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan or this Agreement, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number of shares or amount of other property
subject to this Agreement.
(d)    Notwithstanding anything to the contrary in this Agreement or elsewhere,
no adjustment shall be made to the Stock Option that would cause it, or any
portion of it, to be treated as “deferred compensation” for purposes of
Section 409A of the Code.
8.    General Assets. Nothing contained in the Plan or this Agreement, and no
action taken pursuant to their provisions, shall be construed to create a trust
of any kind, nor any fiduciary relationship between the Company or any
Subsidiary or Affiliate, on the one hand, and the Participant, the Participant’s
beneficiary or legal representative or any other person, on the other. To the
extent that any person acquires a right to receive payments or other property
from the Company under the Plan or this Agreement, such right shall be no
greater than the rights of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company, and all amounts and property credited to the Account under this
Agreement shall continue for all purposes to be part of the general assets of
the Company.
9.    Responsibility for Taxes. Except to the extent otherwise provided in
certain circumstances that apply with respect to the exercise of the Stock
Option in Section 3(b) above, the Optionee shall be solely responsible for all
taxes imposed on the Optionee (including, without limitation, applicable
federal, state, provincial, territorial, local or foreign income, social
security, estate or excise taxes) that may be payable as a result of the
Optionee’s participation in the Plan or as a result of the grant, vesting, or
exercise of the Stock Option and/or the sale, disposition or transfer of any
shares of Common Stock acquired upon the Optionee’s exercise of the Stock
Option, excluding, however, for avoidance of doubt, the employer’s portion of
any such taxes. Subject to any election the Optionee may have made under
Section 3(b) above, as a condition of the exercise of the Stock Option, prior to
the delivery of a certificate or certificates representing any share of Common
Stock and immediately following the exercise of any Stock Option, the Optionee
must pay to the Company, any amount that the Company determines it is required
to withhold from payments to the employee (other than, for avoidance of doubt,
the employer’s portion of any such taxes) under any applicable and federal,
state, provincial, territorial, local or foreign tax laws upon the exercise of
the Stock Option and the transfer of such Shares subject to the Stock Option.
Subject to any election the Optionee may have made under Section 3(b) above, the
Parties hereby acknowledge that the Company and its Subsidiaries and Affiliates
shall have the right and are authorized to offset from any compensation or other

A-5

--------------------------------------------------------------------------------




amounts owing to the Optionee the amount of any required tax withholding and
payroll taxes in respect of a Stock Option, its exercise or any payment or
transfer under this Agreement (other than, for avoidance of doubt, the
employer’s portion of any such taxes) and to take such other action as may be
necessary to satisfy all obligations for the payment of such taxes.
10.    Government and Other Regulations.
(a)    Shares shall not be issued pursuant to the Stock Option unless the
issuance and delivery of such Shares comply with (or are exempt from) all
applicable requirements of law, including (without limitation) the Exchange Act,
the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. No
delay in issuance shall result in the expiration of the exercisability of all,
or any portion of, the Stock Option. Except otherwise provided in this
Agreement, the Company shall not be obligated to file any registration statement
under any applicable securities laws to permit the purchase or issuance of any
Shares, and, accordingly, any certificates for Shares may have an appropriate
legend or statement of applicable restrictions endorsed thereon. If the Company
reasonably deems it necessary to ensure that the issuance of Shares pursuant to
this Stock Option is not required to be registered under any applicable
securities laws, the Optionee shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company reasonably determines necessary or appropriate to satisfy such
requirements.
(b)    The exercise of the Stock Option shall only be effective at such time as
counsel to the Company shall have determined that the issuance and delivery of
Shares pursuant to such exercise is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which such Shares are traded. The Company may, in its reasonable
discretion, defer the effectiveness of the exercise of the Stock Option or the
issuance or transfer of Shares pending or to ensure compliance under federal or
state securities laws or the rules or regulations of any exchange on which such
Shares are then listed for trading. The Company shall inform the Optionee in
writing of its decision to defer the effectiveness of the exercise of the Stock
Option or the issuance or transfer of Shares. During the period that the
effectiveness of the exercise of the Stock Option has been deferred, the
Optionee may, by written notice, withdraw such exercise and obtain the refund of
any amount paid with respect thereto. No delay in exercise pursuant to this
Section 10(b) shall result in the expiration of all, or any portion of, the
Stock Option until at least 10 business days after exercise has been permitted.
(c)    As a condition to any exercise of the Stock Option, upon reasonable
request by the Company, the Optionee will be required to represent, warrant and
covenant as follows:
(i)    The Optionee is acquiring the Shares for his own account and not with a
view to, or for sale in connection with, any distribution of the shares of
Common Stock in violation of the Securities Act or any rule or regulation under
the Securities Act or in violation of any applicable state securities law.
(ii)    The Optionee has had such opportunity as he has deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit him to evaluate the merits and risks of his investment in the Company.
(iii)    The Optionee has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in acquiring the
Shares and to make an informed investment decision with respect to such
investment.

A-6

--------------------------------------------------------------------------------




(iv)    The Optionee can afford the complete loss of the value of the Shares and
is able to bear the economic risk of holding such Shares for an indefinite
period.
(v)    The Optionee understands that, until the effectiveness of an initial
public offering of the Common Stock of the Company, (I) the Shares have not been
registered under the Securities Act and constitute “restricted securities”
within the meaning of Rule 144 under the Securities Act; (II) the Shares cannot
be sold, transferred or otherwise disposed of unless they are subsequently
registered under the Securities Act or an exemption from registration is then
available; and (III) there is now no registration statement on file with the
Securities and Exchange Commission with respect to the Shares and there is no
commitment on the part of the Company to make any such filing.
(vi)    In addition, upon any exercise of the Stock Option, and as a condition
thereof, the Optionee will make or enter into such other written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement.
11.    Tax Reporting. Upon the exercise of all or any portion of the Stock
Option in accordance with Section 3 above, the Optionee shall recognize taxable
income and the Company shall report such taxable income to the appropriate
taxing authorities as it determines to be necessary and appropriate.
12.    Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein and without limiting any other rights and remedies of the Company, if the
Optionee (i) materially violates the restrictive covenants in the Employment
Agreement relating to non-competition, non-solicitation or non-disclosure or
(ii) engages in fraud or other willful misconduct that contributes materially to
any significant financial restatement or material loss, the Committee may, at
any time up to six months after learning of such conduct, cancel the Stock
Option, including any vested portions thereof, or require the Optionee to
forfeit or to repay to the Company the after-tax gain realized on any previously
exercised portion of the Stock Option; provided, however, that (a) except in
cases of willful misconduct, the Optionee shall be provided a fifteen (15) day
cure period to cease and to cure the conduct described in clause (i) of this
Section 12. To the extent once vested, the Stock Option (and any proceeds
received in respect of the Stock Option) shall be wholly non-forfeitable except
as expressly set forth in this Agreement or the Employment Agreement; provided
that the foregoing shall not in any way limit any other rights that either party
may have with respect to the other party.
13.    Fair Market Value. Prior to the effectiveness of an initial public
offering of the Common Stock of the Company, for purposes of this Agreement,
“Fair Market Value”, as of any date, shall mean fair market value as of such
date determined without discount for lack of liquidity, lack of control,
minority status, contractual restrictions or the like, provided that, when used
in respect of Shares, for so long as (i) the Shares are not listed on a national
securities exchange, (ii) the Shares are not quoted in an inter-dealer quotation
system on a last sale basis and (iii) Oaktree Capital Management, L.P. or any of
its affiliates (collectively, “Oaktree”) are holding Shares, then, other than in
the context of a Change of Control, the Fair Market Value of such Shares shall
be as determined using the same methodology that was used for the
then-most-recent determination of the value of Shares reported by Oaktree to its
investors; and provided further that for securities that are listed on a
national securities exchange, “Fair Market Value”, as of any date, shall mean
the closing sale price reported as having occurred on the primary exchange on
which the security is listed and traded on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
and, for securities that are not listed on any national securities exchange but
are quoted in an inter-dealer quotation system on a last sale basis, “Fair
Market Value”, as of any date, shall mean the average between the closing bid
price and ask price reported on such date, or, if there is no such sale on that
date, then

A-7

--------------------------------------------------------------------------------




on the last preceding date on which a sale was reported. For the avoidance of
doubt, the foregoing valuation approach shall not be interpreted to provide the
Optionee with a compensatory benefit but rather is intended by the parties to
promote consistency in making determinations of the fair market value of Shares.
Following the effectiveness of an initial public offering of the Common Stock of
the Company, for purposes of this Agreement, “Fair Market Value” shall have the
meaning ascribed to it in the Plan.
14.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Optionee:
To the address specified in Exhibit A hereto or to any updated address filed by
the Executive with the Company.



If to the Company:    Aleris Corporation
    25825 Science Park Drive, Suite 400
Beachwood, Ohio 44122
    Attention: Christopher R. Clegg


or to such other address or facsimile number as either party shall have
furnished to the other in writing in accordance with this Section 14. Notice and
communications shall be effective when actually received by the addressee.


15.    Stockholders Agreement. Prior to the effectiveness of an initial public
offering of the Common Stock of the Company, neither the adoption of the Plan
nor the grant of the Stock Option pursuant to this Agreement shall restrict in
any way the adoption of any amendment, supplement or other modification of the
Stockholders Agreement, if any, in accordance with the terms of such agreement.
16.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, its express terms, and otherwise in accordance with the laws of
the State of Delaware, as such laws are applied to contracts entered into and
performed in such state and without regard to the principles of conflicts of
laws thereof or principles of conflicts of laws of any other jurisdiction which
could cause the application of the laws of any jurisdiction other than such
state.
17.    Stock Option Subject to the Plan. By entering into this Agreement, the
Optionee agrees and acknowledges that (i) the Optionee has received and read a
copy of the Plan as in effect on the date hereof, and (ii) the Stock Option is
subject to the Plan, and (iii) Shares acquired upon the exercise of the Stock
Option are subject to the terms of the Stockholders Agreement. In the event of a
conflict between any term or provision contained in this Agreement and any term
or provision of the Plan and the Stockholders Agreement, the terms and
provisions of the Stockholders Agreement and then in descending order this
Agreement and the Plan shall prevail. No amendment to the Plan that is
inconsistent with the express terms of this Agreement and that adversely affects
any of the Optionee’s rights under this Agreement shall be effective as to this
Agreement without the Optionee’s prior written consent; provided, however, the
Committee may amend the Plan and this Agreement to the extent necessary to
comply with applicable law.
Notwithstanding the foregoing, following the effectiveness of an initial public
offering of the Common Stock of the Company, this Section 17 shall be revised to
read as

A-8

--------------------------------------------------------------------------------




follows: “Stock Option Subject to the Plan. By entering into this Agreement, the
Optionee agrees and acknowledges that (i) the Optionee has received and read a
copy of the Plan as in effect on the date hereof, and (ii) the Stock Option is
subject to the Plan. In the event of a conflict between any term or provision
contained in this Agreement and any term or provision of the Plan, the terms and
provisions of this Agreement shall prevail. No amendment to the Plan that is
inconsistent with the express terms of this Agreement and that adversely affects
any of the Optionee’s rights under this Agreement shall be effective as to this
Agreement without the Optionee’s prior written consent; provided, however, the
Committee may amend the Plan and this Agreement to the extent necessary to
comply with applicable law.”
18.    Certain Specific Acknowledgments; Dispute Resolution. The Company
represents and acknowledges that it has secured the approval of any person or
body whose approval is necessary as of the Grant Date for it to enter into this
Agreement and perform its obligations under it, and that upon execution and
delivery of the Agreement by the parties, this Agreement shall be a valid and
binding obligation of the Company, enforceable in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditor’s
rights generally. Any dispute arising under or relating to this Agreement shall
be resolved in accordance with Section 11(i) of the Employment Agreement.
19.    Effect of Agreement; Entire Agreement. Except as otherwise provided
hereunder, this Agreement shall be binding upon and shall inure to the benefit
of any successor or successors of the Company and to any transferee or successor
of the Optionee pursuant to Section 5 of this Agreement. This Agreement embodies
the complete agreement and understanding among the parties hereto and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties hereto, written or oral, which may have related to the subject
matter hereof in any way.
20.    Titles and Headings. The titles and headings of the sections in this
Agreement are for convenience of reference only, and, in the event of any
conflict, the text of this Agreement, rather than such titles or headings, shall
control.
21.    Amendment. This Agreement may not be modified, amended or waived to the
extent it would impair the rights of the Optionee, except by an instrument in
writing that specifically identifies the provision of this Agreement being
modified, amended or waived and that is signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement
or of any subsequent breach of any provision of this Agreement.
22.    Code Section 409A. To the extent applicable, notwithstanding anything
herein to the contrary, this Agreement and the Stock Option issued hereunder are
intended not to be governed by or to be in compliance with Section 409A of the
Code. To the extent applicable, this Agreement and the Stock Option shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the Grant Date.
23.    Relationship to Other Benefits. No payment under this Agreement shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary or Affiliate except as otherwise specifically provided in such other
plan.
24.    No Retention Rights; No Right to Incentive Award. Nothing in the Plan or
this Agreement shall confer upon the Optionee any right to continue in Service
for any period of

A-9

--------------------------------------------------------------------------------




specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary or Affiliate employing or retaining the
Optionee) or of the Optionee, which rights are hereby expressly reserved by
each, to terminate his Service at any time and for any reason, with or without
Cause. The Committee’s granting of the Stock Option or other Award to the
Optionee shall neither require the Committee to grant the Stock Option or other
Award to the Optionee or any other Participant in the Plan or other person at
any time nor preclude the Committee from making subsequent grants to the
Optionee or any other Participant in the Plan or other person.
25.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures delivered by facsimile
(including by “pdf”) shall be effective for all purposes.
[Remainder of Page Intentionally Left Blank]


 



A-10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Optionee has hereunto set the Optionee’s hand.






 
 
 
 
 
 
ALERIS CORPORATION
 
 
 
 
 
 
 
By:____________________________
 
 
 
 
 
 
 
_______________________________
 
 
 
Optionee: Sean Stack
 
 
 
 
 
 
 
 
 
 
 
 
 



















































[Signature Page to Executive Stock Option Agreement]






--------------------------------------------------------------------------------






Exhibit A to
Executive Stock Option Agreement
Aleris Corporation
 
Date of Option Grant:
 
____________, 2015
 
 
 
 
 
Name and Address of Participant:
 
Sean Stack
 
 
 
 
 
 
 
At the last known address in the Company’s personnel records
 
 
 
 
 
 
 
 



 
 
 
 
 
 
Number of Shares
 
Exercise Price ($)
 
 
 
 
 
 
 
193,000
 
23.70
 







--------------------------------------------------------------------------------

FORM OF RESTRICTED STOCK UNIT AGREEMENT

Exhibit B


ALERIS CORPORATION
2010 EQUITY INCENTIVE PLAN
EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made, effective as of
the date set forth on Exhibit A hereto (the “Grant Date”), between ALERIS
CORPORATION, a Delaware corporation f/k/a Aleris Holding Company (together with
its successors and assigns) (the “Company”), and the person named on Exhibit A
hereto (the “Participant”). Capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan (as
defined below).
W I T N E S S E T H:
In consideration of the mutual promises and covenants made herein, and of the
Participant having entered into an Amended and Restated Employment Agreement,
dated and effective as of July 11, 2015, with a subsidiary of the Company (the
“Employment Agreement”), and of the mutual benefits to be derived herefrom, the
parties hereto agree as follows:
1.Grant of Restricted Stock Units. Subject to the provisions of this Agreement
and to the provisions of the Aleris Holding Company 2010 Equity Incentive Plan,
as amended, supplemented or otherwise modified from time to time (the “Plan”),
which is hereby incorporated by reference herein, to the extent set forth in
Section 15 below, the Company grants to the Participant as of the Grant Date the
number of Restricted Stock Units as set forth on Exhibit A hereto. Such
Restricted Stock Units shall be credited to a separate account maintained for
the Participant on the books of the Company (the “Account”). As of the Grant
Date, each Restricted Stock Unit credited to the Account shall correspond to one
share of Common Stock. Thereafter, each Restricted Stock Unit shall correspond
to such original share of Common Stock, plus any securities or other property
received in respect of such share (or such securities and property) by the
holders thereof (other than Dividend Equivalents paid under Section 5 below).
The Restricted Stock Units shall vest and settle as set forth in Sections 2 and
3 below, and shall be subject to adjustment as set forth in Section 6 below.
Subject to Section 15 below, this Agreement shall be construed in accordance
with the provisions of the Plan. If requested by the Company, as a condition
precedent to the settlement of the Restricted Stock Units pursuant to this
Agreement prior to the effectiveness of an initial public offering of the Common
Stock of the Company, the Participant shall execute the Stockholders Agreement,
if any, (unless the Participant has already done so) in which case the
Participant shall have all of the rights and obligations of a Stockholder (as
such term is defined in the Stockholders Agreement) described therein in respect
of any shares of Common Stock that are acquired by the Participant pursuant to
the settlement of the Restricted Stock Units. For periods prior to the
effectiveness of an initial public offering of the Common Stock of the Company,
any shares of Common Stock received by the Participant upon settlement of the
Restricted Stock Units shall be subject to all terms of the




--------------------------------------------------------------------------------




Stockholders Agreement (without regard to whether or not the Participant is a
party to the Stockholders Agreement).
2.Terms and Conditions.
(a)    Time-Based Vesting. Subject to Section 3 of this Agreement, the
Restricted Stock Units shall vest with respect to 33 1/3% of the Restricted
Stock Units on each of the first three anniversaries of July 11, 2015, so as to
be fully vested on July 11, 2018.
(b)    Change of Control. Notwithstanding Section 2(a) and subject to Section 3
of this Agreement, the Restricted Stock Units shall vest immediately upon a
Change of Control with respect to the smallest number of Restricted Stock Units
necessary to make the percentage representing the total vested portion of the
Restricted Stock Units granted under this Agreement (including after giving
effect to this sentence) at least equal to the percentage by which the Initial
Investors have reduced their combined Common Stock interest in the Company
(measured by the number of shares of the Company’s Common Stock acquired on the
Grant Date and still held immediately following the Change of Control as
compared to the number of shares of the Company’s Common Stock held as of the
Grant Date, in each case as adjusted for stock splits, stock dividends, and the
like); provided, however, that, if the Initial Investors’ combined Common Stock
interest in the Company is reduced by 75% or more (as measured above), then the
Restricted Stock Units shall vest in full. By way of example and for
illustration purposes only, if there is a Change of Control following the second
anniversary of the Grant Date when 66 2/3% of the Restricted Stock Units are
vested and the Initial Investors reduce their combined Common Stock interest in
the Company by 70%, then an additional 3 1/3% of the Restricted Stock Units
shall vest upon the Change of Control, and, subject to Section 11 of the Plan
and Section 6 of this Agreement, the remaining 30% of the Restricted Stock Units
shall continue to vest in accordance with Section 2(a) hereof. For purposes of
this Agreement, the terms “Initial Investors” and “Initial Investors and their
affiliates” as used in the Plan and in this Agreement, including, without
limitation, as applied to the “Change of Control” definition under the Plan, is
hereby modified so that such terms are understood to include only Oaktree
Capital Management, L.P. and its Affiliates and to exclude Apollo Management
VII, L.P. and its Affiliates.
(c)    Settlement. Within ten (10) business days following the vesting of any
Restricted Stock Units, subject to Section 6 of this Agreement, such Restricted
Stock Units shall be settled (and, upon such settlement, shall cease to be
credited to the Account) by the Company: (i) unless the Participant timely
provides the cash required for all withholding taxes, paying all withholding
taxes due in connection with such vesting and settlement and deducting from the
portion of the Account that corresponds to such Restricted Stock Units a
sufficient number of Restricted Stock Units (including fractional Restricted
Stock Units as necessary) such that the Fair Market Value of such deducted
Restricted Stock Units equals the withholding taxes due in connection with such
vesting and settlement; (ii) issuing to the Participant all securities and other
property credited to such portion of the Account after the deduction specified
in clause (i) (such securities, to the extent that they consist of Shares, the
“RSU Shares”); (iii) accumulating any fractional Shares in the Account until the
first subsequent vesting date on which a whole Share is able to be settled
pursuant to this Section 2(c); provided, that, if any fractional Share is not
settled within two and

B-2

--------------------------------------------------------------------------------




one-half (2 ½) months following the calendar year in which they vested, such
fractional share shall be forfeited; and, (iv) with respect to the RSU Shares so
issued, entering the Participant’s name as a stockholder of record on the books
of the Company. All securities delivered upon any settlement of Restricted Stock
Units shall, when delivered, (A) be duly authorized, validly issued, fully paid
and nonassessable, (B) be registered for sale, and for resale, under U.S., State
and federal securities laws to the extent that other securities of the same
class are then so registered or qualified and (C) be listed, or otherwise
qualified, for trading on any securities exchange or securities market on which
securities of the same class are then so listed or qualified.
3.Termination of Employment.
(a)    Termination for Cause, without Good Reason, or due to death or
Disability. If the Participant’s employment under the Employment Agreement is
terminated by his employer at any time for Cause, or by the Participant without
Good Reason (as defined in the Employment Agreement), or due to the
Participant’s death or Disability, the unvested Restricted Stock Units shall be
forfeited without further consideration therefor. For avoidance of doubt, vested
Restricted Stock Units, and any distributions previously made in respect of
Restricted Stock Units, shall be wholly non-forfeitable except as otherwise
expressly provided in this Agreement or in the Employment Agreement; provided
that the foregoing shall not in any way limit any other rights that either party
may have with respect to the other party.
(b)    Termination without Cause or for Good Reason. If the Participant’s
employment under the Employment Agreement is terminated by his employer not for
Cause (including, for avoidance of doubt, due to non-extension of the Employment
Period by his employer under Section 3 of the Employment Agreement) or by the
Participant with Good Reason, (i) 50% of the unvested Restricted Stock Units in
the Account on the Date of Termination (as defined in the Employment Agreement)
shall become vested as of such date, and all vested Restricted Stock Units shall
be settled in accordance with Section 2(c) and (ii) any remaining unvested
Restricted Stock Units (after giving effect to clause (i)) shall be forfeited on
the Date of Termination without further consideration therefor. Notwithstanding
the foregoing, if the Participant’s employment under the Employment Agreement is
terminated by his employer not for Cause or by the Participant with Good Reason,
in each case, in anticipation of or within twelve (12) months following a Change
of Control, all of the Restricted Stock Units shall become one hundred percent
(100%) vested as of the Date of Termination. For purposes of this Section 3(b),
a termination of employment will be deemed to be “in anticipation of” a Change
of Control if such termination (or the Good Reason event giving rise to such
termination) is done by the Company or any Subsidiary or Affiliate with the
principal purpose of avoiding or evading its compensation obligations that would
arise upon a termination following a Change of Control.
(c)    Nothing in this Agreement or the Plan shall confer upon the Participant
any right to continue in the employ or service of the Company or any of its
Subsidiaries or Affiliates or interfere in any way with the right of the Company
or any of its Subsidiaries or Affiliates to terminate the Participant’s
employment or service at any time and for any reason.
4.Nontransferability of the Restricted Stock Units. The Restricted Stock Units
granted hereunder may not be sold, pledged, assigned, hypothecated, transferred
or

B-3

--------------------------------------------------------------------------------




disposed of in any manner by the Participant (other than, in the event of the
Participant’s death, by will or the applicable laws of descent and distribution)
and any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance in violation of this Section 4 shall be void and unenforceable
against the Company or any Subsidiary or Affiliate. Any permitted transfer of
the Restricted Stock Units by will or the laws of descent and distribution shall
not be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may reasonably deem necessary to establish the validity of the
transfer, the acceptance by the transferee or transferees of the terms and
conditions of the Plan and this Agreement and the agreement to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Restricted Stock Units.
5.Rights as a Stockholder; Dividend Equivalents. The Participant shall have no
rights as a stockholder, including, without limitation, the right to vote, with
respect to the Restricted Stock Units until the date when the issuance of the
RSU Shares to the Participant is entered upon the records of the Company or the
duly authorized transfer agent of the Company, except as set forth in the
immediately succeeding sentence. Notwithstanding the foregoing, the Participant
shall be entitled to “Dividend Equivalent Rights” (as defined in the Plan on the
Grant Date) on the Restricted Stock Units.
6.Adjustment in the Event of Change in Stock; Change of Control.
(a)    In the event of any merger, consolidation, reorganization,
recapitalization, spin-off, split-up, combination, modification of securities,
exchange of securities, liquidation, dissolution, share split, reverse share
split, distribution of securities or other property (other than distributions
for which Dividend Equivalent Rights are provided) in respect of securities or
other property to which a Restricted Share Unit then corresponds, or other
change in corporate structure or capitalization affecting the rights or value of
the securities and property to which a Restricted Share Unit then corresponds,
the Committee shall promptly make equitable and appropriate adjustment(s) in the
number and/or kind of the securities and/or property to which a Restricted Share
Unit corresponds, and/or the other terms and conditions that apply to a
Restricted Share Unit, so as to avoid dilution or enlargement of the benefits or
potential benefits represented by a Restricted Share Unit. Any determination
made by the Committee regarding any adjustment will, to the extent reasonable
and made in good faith, be final and conclusive.
(b)    Effective upon a Change of Control, unless otherwise specifically
prohibited under applicable laws or by the rules and regulations of any
governmental agency or self-regulatory body and without in any way limiting the
extent of Section 6(a), the Committee is authorized (but not obligated) to make
the following adjustments (or any combination thereof) to the terms and
conditions of outstanding Restricted Stock Units:
(i)    the continuation or assumption of the outstanding Restricted Stock Units
by the Company (if it is the surviving corporation), by the surviving
corporation, or by any direct or indirect parent of either, in a manner
consistent with Section 6(a);

B-4

--------------------------------------------------------------------------------




(ii)    the substitution by the surviving corporation, or by any direct or
indirect parent thereof, of restricted stock unit awards with substantially the
same terms as the Restricted Stock Units that are being replaced, in a manner
consistent with Section 6(a);
(iii)    the acceleration of the vesting of the outstanding Restricted Stock
Units so that they are fully vested immediately prior to or as of the date of
the Change of Control; or
(iv)    the cancellation of all or any portion of the outstanding Restricted
Stock Units in exchange for a cash payment, and/or such other property (if any)
as is paid as consideration to holders of Shares in the Change of Control,
having an aggregate Fair Market Value equal to the Fair Market Value of the
securities or other property then subject to such outstanding Restricted Stock
Units or portion thereof being cancelled.
(c)    Except as expressly provided in the Plan or this Agreement, the
Participant shall not have any rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any dividend, any
increase or decrease in the number of shares of stock of any class or any
dissolution, liquidation, merger or consolidation of the Company or any other
corporation. Except as expressly provided in the Plan or this Agreement, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares or amount
of other property subject to this Agreement.
(d)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
no adjustment shall be made to the Restricted Stock Units that would cause any
Restricted Stock Unit to be treated as “deferred compensation” for purposes of
Section 409A of the Code.
7.General Assets. Nothing contained in the Plan or this Agreement and no action
taken pursuant to their provisions, shall be construed to create a trust of any
kind, nor any fiduciary relationship between the Company or any Subsidiary or
Affiliate, on the one hand, and the Participant, the Participant’s beneficiary
or legal representative or any other person, on the other. To the extent that
any person acquires a right to receive payments or other property from the
Company under the Plan or this Agreement, including the right to receive
payments or other property based on Restricted Stock Units credited in the
Participant’s Account, such right shall be no greater than the rights of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company, and all amounts and
property credited to the Account under this Agreement shall continue for all
purposes to be part of the general assets of the Company.
8.Responsibility for Taxes. Except to the extent otherwise provided in certain
circumstances that apply with respect to the settlement of the Restricted Stock
Units in Section 2(c) above, the Participant shall be solely responsible for all
taxes imposed on the Participant (including, without limitation, applicable
federal, state, provincial, territorial, local or foreign income, social
security, estate or excise taxes) that may be payable as a result of the
Participant’s participation in the Plan or as a result of the grant, vesting, or
settlement of the

B-5

--------------------------------------------------------------------------------




Restricted Stock Units and/or the sale, disposition or transfer of any RSU
Shares, excluding, however, for avoidance of doubt, the employer’s portion of
any such taxes.
9.Government Regulations and Stop-Transfer Orders.    
(a)    Government and Other Regulations. RSU Shares shall not be issued unless
the issuance and delivery of such RSU Shares comply with (or are exempt from)
all applicable requirements of law, including (without limitation) the Exchange
Act, the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
Except as otherwise provided in this Agreement, the Company shall not be
obligated to file any registration statement under any applicable securities
laws to permit the purchase or issuance of any RSU Shares, and, accordingly, any
certificates for RSU Shares may have an appropriate legend or statement of
applicable restrictions endorsed thereon. If the Company reasonably deems it
necessary to ensure that the issuance of RSU Shares is not required to be
registered under any applicable securities laws, the Participant shall deliver
to the Company an agreement or certificate containing such representations,
warranties and covenants as the Company reasonably determines necessary or
appropriate to satisfy such requirements.
(b)    As a condition to the settlement of the Restricted Stock Units, upon
reasonable request by the Company, the Participant will be required to
represent, warrant and covenant as follows:
(v)    The Participant is acquiring the RSU Shares for his own account and not
with a view to, or for sale in connection with, any distribution of the RSU
Shares in violation of the Securities Act or any rule or regulation under the
Securities Act or in violation of any applicable state securities law.
(vi)    The Participant has had such opportunity as he has deemed adequate to
obtain from representatives of the Company such information as is necessary to
permit him to evaluate the merits and risks of his investment in the Company.
(vii)    The Participant has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in acquiring the
RSU Shares and to make an informed investment decision with respect to such
investment.
(viii)    The Participant can afford the complete loss of the value of the RSU
Shares and is able to bear the economic risk of holding such RSU Shares for an
indefinite period.
(ix)    The Participant understands that, until the effectiveness of an initial
public offering of the Common Stock of the Company, (I) the RSU Shares have not
been registered under the Securities Act and constitute “restricted securities”
within the meaning of Rule 144 under the Securities Act; (II) the RSU Shares
cannot be sold, transferred or otherwise disposed of unless they are
subsequently registered under the Securities Act or an exemption from
registration is then available; and (III) there is now no registration statement
on file with the Securities and

B-6

--------------------------------------------------------------------------------




Exchange Commission with respect to the RSU Shares and there is no commitment on
the part of the Company to make any such filing.
(x)    In addition, upon the settlement of the Restricted Stock Units, and as a
condition thereof, the Participant will make or enter into such other written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement.
(c)    Stop-Transfer Notices. Until the effectiveness of an initial public
offering of the Common Stock of the Company, the Participant agrees that, in
order to ensure compliance with the restrictions referred to herein, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect on its own records.
(d)    Refusal to Transfer. Until the effectiveness of an initial public
offering of the Common Stock of the Company, the Company shall not be required
(i) to transfer in its books any RSU Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of such RSU Shares or to accord the right to vote or receive
dividends, if applicable, to any purchaser or other transferee to whom such RSU
Shares shall have been so transferred.
10.Tax Reporting.
(a)    Upon the settlement of the Restricted Stock Units in accordance with
Section 2(c) of this Agreement, the Participant shall recognize taxable income
in respect of the RSU Shares, and the Company shall report such taxable income
to the appropriate taxing authorities as it determines to be necessary and
appropriate.
(b)    Prior to the effectiveness of an initial public offering of the Common
Stock of the Company, for purposes of this Agreement, “Fair Market Value”, as of
any date, shall mean fair market value as of such date determined without
discount for lack of liquidity, lack of control, minority status, contractual
restrictions or the like, provided that, when used in respect of Shares, for so
long as (i) the Shares are not listed on a national securities exchange,
(ii) the Shares are not quoted in an inter-dealer quotation system on a last
sale basis and (iii) Oaktree Capital Management, L.P. or any of its affiliates
(collectively, “Oaktree”) are holding Shares, then, other than in the context of
a Change of Control, the Fair Market Value of such Shares shall be as determined
using the same methodology that was used for the then-most-recent determination
of the value of Shares reported by Oaktree to its investors; and provided
further that: for securities that are listed on a national securities exchange,
“Fair Market Value”, as of any date, shall mean the closing sale price reported
as having occurred on the primary exchange on which the security is listed and
traded on such date, or, if there is no such sale on that date, then on the last
preceding date on which a sale was reported; and, for securities that are not
listed on any national securities exchange but are quoted in an inter-dealer
quotation system on a last sale basis, “Fair Market Value”, as of any date,
shall mean the average between the closing bid price and ask price reported on
such date, or, if there is no such sale on that date, then on the last preceding
date on which a sale was reported. For the avoidance of doubt, the foregoing
valuation approach shall not be interpreted to provide the

B-7

--------------------------------------------------------------------------------




Participant with a compensatory benefit but rather is intended by the parties to
promote consistency in making determinations of the fair market value of Shares.
Following the effectiveness of an initial public offering of the Common Stock of
the Company, for purposes of this Agreement, “Fair Market Value” shall have the
meaning ascribed to it in the Plan.
11.Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein and without limiting any other rights and remedies of the Company, if the
Participant (i) materially violates the restrictive covenants in the
Participant’s Employment Agreement relating to non-competition, non-solicitation
or non-disclosure or (ii) engages in fraud or other willful misconduct that
contributes materially to any significant financial restatement or material
loss, the Committee may, at any time up to six months after learning of such
conduct, cancel the Restricted Stock Units or require the Participant to forfeit
to the Company the RSU Shares or to repay to the Company the after-tax value
realized on the sale of the RSU Shares; provided, however, that, except in cases
where the Participant’s conduct was willful or where injury to the Company or
the Affiliates cannot be cured, the Participant shall be provided a fifteen (15)
day cure period to cease and to cure the conduct described in clause (i) of this
Section 11. All vested Restricted Stock Units, and all distributions and other
proceeds received in respect of the Restricted Stock Units, shall be wholly
non-forfeitable except as expressly set forth in this Agreement or the
Employment Agreement; provided that the foregoing shall not in any way limit any
other rights that either party may have with respect to the other party.
12.Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Participant:
To the address specified in Exhibit A hereto or to any updated address filed by
the Executive with the Company.



If to the Company:    Aleris Corporation
    25825 Science Park Drive, Suite 400
Beachwood, Ohio 44122
                    Attention: Christopher R. Clegg

or to such other address or facsimile number as either party shall have
furnished to the other in writing in accordance with this Section 12. Notice and
communications shall be effective when actually received by the addressee.
13.Stockholders Agreement. Prior to the effectiveness of an initial public
offering of the Common Stock of the Company, neither the adoption of the Plan
nor the grant of the Restricted Stock Units pursuant to this Agreement shall
restrict in any way the adoption of any amendment, supplement or other
modification of the Stockholders Agreement, if any, in accordance with the terms
of such agreement.
14.Governing Law. This Agreement shall be governed by, and construed in
accordance with, its express terms, and otherwise in accordance with the laws of
the State of

B-8

--------------------------------------------------------------------------------




Delaware, as such laws are applied to contracts entered into and performed in
such state and without regard to the principles of conflicts of laws thereof or
principles of conflicts of laws of any other jurisdiction which could cause the
application of the laws of any jurisdiction other than such state.
15.Restricted Stock Units Subject to the Plan. By entering into this Agreement,
the Participant agrees and acknowledges that (i) the Participant has received
and read a copy of the Plan as in effect on the date hereof, and (ii) the
Restricted Stock Units are subject to the Plan, and (iii) the RSU Shares are
subject to the terms of the Stockholders Agreement. In the event of a conflict
between any term or provision contained in this Agreement and any term or
provision of the Plan or the Stockholders Agreement, the terms and provisions of
the Stockholders Agreement and then in descending order this Agreement and the
Plan shall prevail. No amendment to the Plan or this Agreement that is
inconsistent with the express terms of this Agreement and that adversely affects
any of the Participant’s rights under this Agreement shall be effective as to
this Agreement without the Participant’s prior written consent; provided,
however, the Committee may amend the Plan and this Agreement to the extent
necessary to comply with the applicable law.
Notwithstanding the foregoing, following the effectiveness of an initial public
offering of the Common Stock of the Company, this Section 15 shall be revised to
read as follows: “Restricted Stock Units Subject to the Plan. By entering into
this Agreement, the Participant agrees and acknowledges that (i) the Participant
has received and read a copy of the Plan as in effect on the date hereof, and
(ii) the Restricted Stock Units are subject to the Plan. In the event of a
conflict between any term or provision contained in this Agreement and any term
or provision of the Plan, the terms and provisions of this Agreement shall
prevail. No amendment to the Plan or this Agreement that is inconsistent with
the express terms of this Agreement and that adversely affects any of the
Participant’s rights under this Agreement shall be effective as to this
Agreement without the Participant’s prior written consent; provided, however,
the Committee may amend the Plan and this Agreement to the extent necessary to
comply with the applicable law.”
16.Certain Specific Acknowledgments; Dispute Resolution. The Company represents
and acknowledges that it has secured the approval of any person or body whose
approval is necessary as of the Grant Date for it to enter into this Agreement
and perform its obligations under it, and that upon execution and delivery of
the Agreement by the parties, this Agreement shall be a valid and binding
obligation of the Company, enforceable in accordance with its terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally. Any dispute arising under or relating to this Agreement shall be
resolved in accordance with Section 11(i) of the Employment Agreement.
17.Effect of Agreement; Entire Agreement. Except as otherwise provided
hereunder, this Agreement shall be binding upon and shall inure to the benefit
of any successor or successors of the Company and to any transferee or successor
of the Participant pursuant to Section 4 of this Agreement. This Agreement
embodies the complete agreement and

B-9

--------------------------------------------------------------------------------




understanding among the parties hereto and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.
18.Titles and Headings. The titles and headings of the sections in this
Agreement are for convenience of reference only, and, in the event of any
conflict, the text of this Agreement, rather than such titles or headings, shall
control.
19.Amendment. This Agreement may not be modified, amended or waived to the
extent it would impair the rights of the Participant, except by an instrument in
writing that specifically identifies the provision of this Agreement being
modified, amended or waived and that is signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this Agreement
or of any subsequent breach of any provision of this Agreement.
20.Code Section 409A. To the extent applicable, notwithstanding anything herein
to the contrary, this Agreement and the Restricted Stock Units issued hereunder
are intended not to be governed by or to be in compliance with Section 409A of
the Code. To the extent applicable, this Agreement and the Restricted Stock
Units shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Grant Date.
21.Relationship to Other Benefits. No payment under this Agreement shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary or Affiliate except as otherwise specifically provided in such other
plan.
22.No Retention Rights; No Right to Incentive Award. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continue in Service for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company (or any Subsidiary or Affiliate employing or
retaining the Participant) or of the Participant, which rights are hereby
expressly reserved by each, to terminate his Service at any time and for any
reason, with or without Cause. The Committee’s granting of the Restricted Stock
Units or other Award to the Participant shall neither require the Committee to
grant Restricted Stock Units or other Award to the Participant or any other
Participant in the Plan or other person at any time nor preclude the Committee
from making subsequent grants to the Participant or any other Participant in the
Plan or other person.
23.Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures delivered by facsimile
(including by “pdf”) shall be effective for all purposes.
[Remainder of Page Intentionally Left Blank]



B-10

--------------------------------------------------------------------------------







B-11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Participant has hereunto set the Participant’s hand.



 
 
 
 
ALERIS CORPORATION
 
 
 
 
By:___________________________
 
 
 
 
 
 
 
 
_________________________________
 
 
Participant: Sean Stack
 
 
 
 
 
 



































    












[Signature Page To Executive Restricted Stock Unit Agreement]






--------------------------------------------------------------------------------




Exhibit A to
Executive Restricted Stock Unit Agreement
Aleris Corporation






 
 
 
 
 
Date of Restricted Stock Unit Grant:
 
____________, 2015
 
 
 
 
 
Name and Address of Participant:
 
Sean Stack
 
 
 
 
 
 
 
At the last known address in the Company’s personnel records
 
 
 
 
 
Number of Shares of Common Stock
Subject to Restricted Stock Unit:
 
41,000
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Exhibit C
RELEASE OF CLAIMS
1.    Release of Claims
In partial consideration of the payments and benefits described in Section
[5(a)] [5(d)] [and 5(e)] of the Amended and Restated Employment Agreement
effective as of July 11, 2015 (“Employment Agreement”), by and among Aleris
International, Inc., a Delaware corporation (together with its successors and
assigns, the “Company”), for the limited purposes named therein, Aleris
Corporation, a Delaware corporation f/k/a Aleris Holding Company (together with
its successors and assigns, the “Parent”), and Sean Stack (“Executive”), to
which Executive agrees that Executive is not entitled until and unless Executive
executes this Release and it becomes effective in accordance with the terms
hereof, Executive, for and on behalf of himself and his heirs, successors and
assigns, subject to the last two sentences of this Section 1, hereby waives and
releases any employment, compensation or benefit-related common law, statutory
or other complaints, claims, charges or causes of action of any kind whatsoever,
both known and unknown, in law or in equity, which Executive ever had, now has
or may have against the Company and its shareholders, parents, subsidiaries,
successors, assigns, directors, officers, partners, members, managers,
employees, trustees (in their official and individual capacities), employee
benefit plans and their administrators and fiduciaries (in their official and
individual capacities), representatives or agents, and each of their affiliates,
successors and assigns, (collectively, the “Releasees”) by reason of acts or
omissions which have occurred on or prior to the date that Executive signs this
Release, including, without limitation, any complaint, charge or cause of action
arising out of Executive’s employment or termination of employment, or any term
or condition of that employment, or arising under federal, state or local laws
pertaining to employment, including the Age Discrimination in Employment Act of
1967 (“ADEA,” a law which prohibits discrimination on the basis of age), the
Older Workers Benefit Protection Act, the National Labor Relations Act, the
Civil Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII
of the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and any other federal, state and local laws relating to discrimination
on the basis of age, sex or other protected class, all claims under federal,
state or local laws for express or implied breach of contract, wrongful
discharge, defamation, intentional infliction of emotional distress, and any
related claims for attorneys’ fees and costs. Executive further agrees that this
Agreement may be pleaded as a full defense to any action, suit, arbitration or
other proceeding covered by the terms hereof which is or may be initiated,
prosecuted or maintained by Executive, Executive’s descendants, dependents,
heirs, executors, administrators or permitted assigns. By signing this Release,
Executive acknowledges that Executive intends to waive and release any rights
known or unknown that Executive may have against the Releasees under these and
any other laws; provided that Executive does not waive or release claims with
respect to (i) any rights that arise under, or are preserved by, Section 5 of
the Employment Agreement, (ii) any rights against any Releasee (other than the
Company, the Parent, and their affiliates) that do not arise out of, or relate
to, the Executive’s employment with the Company, his service for the Company and
the Parent, or the termination thereof, (iii) any claims which may not be
released as a matter of law, or (iv) rights asserted as counter-claims
(collectively, the “Unreleased Claims”).




--------------------------------------------------------------------------------




2.    Proceedings
Executive acknowledges that Executive has not filed any complaint, charge, claim
or proceeding, except with respect to an Unreleased Claim, if any, against any
of the Releasees before any local, state or federal agency, court or other body
(each individually a “Proceeding”) that he has not disclosed to the Company, and
that he will use his best reasonable efforts to discontinue any such Proceeding.
Executive represents that Executive is not aware of any basis on which such a
Proceeding could reasonably be instituted. Executive (i) acknowledges and agrees
that Executive will not initiate or cause to be initiated on his behalf any
Proceeding and will not participate in any Proceeding, in each case, except as
required by law; and (ii) waives any right Executive may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Further, Executive understands that, by
executing this Release, Executive will be limiting the availability of certain
remedies that Executive may have against the Company and limiting also the
ability of Executive to pursue certain claims against the Releasees.
Notwithstanding the above, nothing in Section 1 or 2 of this Release shall
prevent Executive from (i) initiating or causing to be initiated on his behalf
any complaint, charge, claim or proceeding against the Company before any local,
state or federal agency, court or other body challenging the validity of the
waiver of his claims under ADEA contained in Section 1 of this Release (but no
other portion of such waiver); or (ii) initiating or participating in an
investigation or Proceeding conducted by the EEOC.
3.    Time to Consider
Executive acknowledges that Executive has been advised that he has [twenty-one
(21)] [forty-five (45)] days from the date of receipt of this Release to
consider all the provisions of this Release, and, if Executive chooses to sign
this Release earlier, Executive does hereby knowingly and voluntarily waive said
given [twenty-one (21)] [forty-five (45)] day period. EXECUTIVE FURTHER
ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY
THE COMPANY TO CONSULT AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW
EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE
OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN
FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND EXECUTIVE
AGREES TO ALL OF ITS TERMS VOLUNTARILY.
4.    Revocation
Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of execution of this Release to revoke this Release
(including, without limitation, any and all claims arising under the ADEA) and
that neither the Company nor any other person is obligated to provide any
benefits to Executive pursuant to Section [5(a)] [5(d)] [and 5(e)] of the
Employment Agreement until eight (8) days have passed since Executive’s signing
of this Release without Executive having revoked this Release, in which event
the Company immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight-(8) day period,

C-2

--------------------------------------------------------------------------------




consistent with the terms of the Employment Agreement. If Executive revokes this
Release, Executive will be deemed not to have accepted the terms of this
Release, and no action will be required of the Company under any provision of
this Release.
5.    No Admission
This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company.
6.    General Provisions
A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.
7.    Governing Law
The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of Delaware without giving effect to
conflict of laws principles.
IN WITNESS WHEREOF, Executive has hereunto set his hand as of the day and year
set forth opposite his signature below.
 
 
 
_______________________________
 
______________________________
DATE
 
Sean Stack
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








C-3